EXHIBIT A
Return Date: No return date scheduled
Hearing Date: 3/4/2020 10:30 AM -10:30 AM
Courtroom Number: 2102
.ocation: District 1 Court                                                                         FILED
         Cook County, IL                                                  11/5/2019 2:58 PM
                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                COUNTY DEPARTMENT, CHANCERY DIVISION      CIRCUIT CLERK
                                                                                                   COOK COUNTY, IL
                                                                                                   2019CH12856
            ELLIOTT OSBORNE, individually, and on                 )
            behalf of all others similarly situated,              )                                7244196
                                                                  )
                                   Plaintiff,                     )
                                                                  )     Case No. 2019CH12856
                   V.                                             )
                                                                  )
            WEWORK COMPANIES INC., WEWORK        )
            CONSTRUCTION LLC, WW 210 N GREEN )
            LLC d/b/a WEWORK, 332 S MICHIGAN       )
            TENANT LLC d/b/a WEWORK GRANT          )
            PARK, WW 111 WEST ILLINOIS LLC d/b/a )
            WEWORK RIVER NORTH, 20 W KINZIE      )
            TENANT LLC d/b/a WEWORK4,100 S STATE)
            STREET TENANT LLC d/b/a WEWORK5,125 )
            S CLARK STREET TENANT LLC d/b/a        )
            WEWORK6, 222 S RIVERSIDE PLAZA         )
            TENANT LLC d/b/a WEWORK8,330 NORTH )
            WABASH TENANT LLC d/b/a WEWORK9, )
            515 N STATE STREET TENANT LLC d/b/a   )
            WEWORK10,1 SOUTH DEARBORN STREET)
            TENANT LLC d/b/a WEWORK11, 625 WEST )
            ADAMS STREET TENANT LLC,              )
                                                                  )
                                   Defendants.                    )

                                            CLASS ACTION COMPLAINT

                   Plaintiff Elliott Osborne (“Osborne” or “Plaintiff’), by and through his attorneys,

            individually and on behalf of all others similarly situated (the “Class”), brings the following Class

            Action Complaint (“Complaint”) pursuant to the Illinois Code of Civil Procedure, 735 ILCS §§

            5/2-801 and 2-802, against WeWork Companies Inc., WeWork Construction LLC, WW 210 N

            Green LLC d/b/a WeWork, 332 S Michigan Tenant LLC d/b/a WeWork Grant Park, WW 111

            West Illinois LLC d/b/a WeWork River North, 20 W Kinzie Tenant LLC d/b/a WeWork4, 100 S


                                                              1
State Street Tenant LLC d/b/a WeWorkS, 125 S Clark Street Tenant LLC d/b/a WeWorkb, 222 S

Riverside Plaza Tenant LLC d/b/a WeWorkS, 330 North Wabash Tenant LLC d/b/a WeWork9,

515 N State Street Tenant LLC d/b/a WeWorklO, 1 South Dearborn Street Tenant LLC d/b/a

WeWorkll, 625 West Adams Street Tenant LLC, (collectively, “WeWork” or “Defendants”),

their subsidiaries and affiliates, to redress and curtail Defendants’ unlawful collection, use, storage,

and disclosure of Plaintiff s sensitive and proprietary biometric data. Plaintiff alleges as follows

upon personal knowledge as to himself, his own acts and experiences and, as to all other matters.

upon information and belief, including investigation conducted by his attorneys.

                                    NATURE OF THE ACTION

        1.      WeWork is a commercial real estate company that rents shared workspaces and

short-term offices to startups, freelancers and, global corporations including Amazon, Facebook,

Bank of America, and Starbucks.

       2.      WeWork markets itself as the future of white-collar labor and attracts its tenants by

providing hip, fashionably-decorated office spaces that feature state-of-the-art technology.

       3.       Some of the high-tech features WeWork uses in its offices include sensors and

facial recognition software that enable it to “track how its office space is used, down to data as

granular as how [workers] adjust their desks and what parts of the office see the highest foot

traffic.” WeWork’s $47 Billion Dream: The Lavishly Funded Startup That Could Disrupt

Commercial       Real     Estate,     CB      Insights     (Oct.    22,     2019),     available     at

https://www.cbinsights.com/research/report/wework-strategy-teardown/.

       4.      WeWork has also expressed interest in using facial recognition and sentiment

analysis as “an extra level of building security or to ‘turbo-charge’ its community managers” by

giving WeWork space managers notification that “someone new has just entered the building.”




                                                   2
Victoria Turk, How WeWork became the most hyped startup in the world, Wired (Oct. 22, 2019),

available     at      https://www.wired.co.uk/article/we-work-startup-valuation-adam-neumann-

interview.

       5.      When an individual, including Plaintiff, arrives at a WeWork office space, he or

she is enrolled in WeWork’s facial recognition database(s) using a previously provided photo or

scan of his or her facial geometry. Upon information and belief, Defendants use the facial

recognition database(s) to monitor individuals in their office spaces.

       6.      While many commercial offices use conventional methods for building security

(such as ID badges), individuals entering WeWork’s office spaces are required to provide their

facial geometry via a photograph or facial geometry scan so that WeWork can track their

movement in and out of the office.

       7.      Biometrics are not relegated to esoteric corners of commerce. Many businesses -

such as WeWork - and financial institutions have incorporated biometric applications into their

workplace in the form of biometric timeclocks or authenticators, and into consumer products,

including such ubiquitous consumer products as checking accounts and cell phones.

       8.      Unlike ID badges - which can be changed or replaced if stolen or compromised -

facial geometry features are unique, permanent biometric identifiers associated with each

individual. This exposes Illinois citizens to serious and irreversible privacy risks. For example, if

a database containing facial geometry or other sensitive, proprietary biometric data is hacked,

breached, or otherwise exposed - like in the recent Yahoo, eBay, Equifax, Uber, Home Depot,

MyFitnessPal, Panera, Whole Foods, Chipotle, Omni Hotels & Resorts, Trump Hotels,

Facebook/Cambridge Analytica, and Suprema data breaches or misuses - individuals have no




                                                 3
means by which to prevent identity theft, unauthorized tracking or other unlawful or improper use

of this highly personal and private information.

           9.       In 2015, a data breach at the United States Office of Personnel Management

exposed the personal identification information, including biometric data, of over 21.5 million

federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt, Cybersecurity

Incidents (2018), available a/www.opm.gov/cybersecurity/cybersecurity-incidents.

           10.      An illegal market already exists for biometric data. Hackers and identity thieves

have targeted Aadhaar, the largest biometric database in the world, which contains the personal

and biometric data - including handprints, iris scans, and facial photographs - of over a billion

Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of

Identity         Theft,   The      Washington      Post    (Jan.    4,    2018),     available     at

https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-breach-in-india-

has-left-a-billion-people-at-risk-of-identity-theft/?utm_term=.b3c70259fl38.

        11.         In January 2018, an Indian newspaper reported that the information housed in

Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-

to-billion-aadhaar-details/523 361 .html.

        12.        In August 2019, it was reported that South Korean biotechnology company

Suprema experienced a hack of its Biostar 2 platform, which exposed the fingerprint and facial

recognition data of over one million people to Israeli hackers. Chris Baraniuk, Biostar Security

Software ‘Leaked a Million Fingerprints’, BBC News (Aug. 14, 2019), available at

https://www.bbc.com/news/technology-49343774.




                                                    4
        13.     In the United States, law enforcement, including the Federal Bureau of

Investigation and Immigration and Customs Enforcement, have attempted to turn states’

Department of Motor Vehicles databases into biometric data goldmines, using facial recognition

technology to scan the faces of thousands of citizens, all without their notice or consent. Drew

Harwell, FBI, ICE Find State Driver’s License Photos Are a Gold Mine for Facial-Recognition

Searches, The Washington Post (July 7, 2019), available at https://www.washingtonpost.com/

technology/2019/07/07/fbi-ice-fmd-state-drivers-license-photos-are-gold-mine-facial-

recognition-searches/?noredirect=on&utm_term=.da9afb2472a9.

        14.     This practice has been criticized by lawmakers. Some states, including Illinois,

have refused to comply with law enforcement’s invasive requests. State Denying Facial

Recognition     Requests,   Jacksonville     Journal-Courier    (July    9,   2019),   available    at

https://www.myjoumalcourier.com/news/article/State-denying-facial-recognition-requests-

14081967.php.

        15.     Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., specifically to

regulate companies that collect, store and use Illinois citizens’ biometrics, such as facial features.

        16.     Notwithstanding the clear and unequivocal requirements of the law, each

Defendant disregards individuals’ statutorily protected privacy rights and unlawfully collect, store,

disseminate, and use individuals’ biometric data in violation of BIPA. Specifically, each Defendant

has violated and continues to violate BIPA because it did not and continues not to:

                a.     Properly inform Plaintiff and others similarly situated in writing of the
                       specific purpose and length of time for which their facial geometry was
                       being collected, stored, and used, as required by BIPA;




                                                  5
                 b.     Publish a publicly available retention schedule and guidelines for
                        permanently destroying Plaintiffs and other similarly-situated individuals’
                        facial geometry, as required by BIPA;

                 c.     Receive a written release from Plaintiff and others similarly situated to
                        collect, store, disseminate, or otherwise use their facial geometry, as
                        required by BIPA; and

                 d.     Obtain consent from Plaintiff and others similarly situated to disclose,
                        redisclose, or otherwise disseminate their facial geometry to a third party as
                        required by BIPA.

          17.   Accordingly, Plaintiff, on behalf of himself as well as the putative Class, seeks an

Order: (1) declaring that Defendants’ conduct violates BIPA; (2) requiring Defendants to cease the

unlawful activities discussed herein; and (3) awarding statutory damages to Plaintiff and the

proposed Class.

                                              PARTIES

        18.     Plaintiff Elliott Osborne is a natural person and a citizen of the State of Illinois.

        19.     Defendant WeWork Companies Inc. is a Delaware corporation that is registered

with the Illinois Secretary of State and conducts business in the State of Illinois, including Cook

County.

        20.     Defendant WeWork Construction LLC is a New York limited liability company

that is registered with the Illinois Secretary of State and conducts business in the State of Illinois,

including Cook County.

        21.     Defendant WW 210 N Green LLC d/b/a WeWork is a New York limited liability

company that is registered with the Illinois Secretary of State and conducts business in the State

of Illinois, including Cook County.




                                                   6
        22.     Defendant 332 S Michigan Tenant LLC d/b/a WeWork Grant Park is a New York

limited liability company that is registered with the Illinois Secretary of State and conducts

business in the State of Illinois, including Cook County.

        23.     Defendant WW 111 West Illinois LLC d/b/a WeWork River North is a New York

limited liability company that is registered with the Illinois Secretary of State and conducts

business in the State of Illinois, including Cook County.

        24.     Defendant 20 W Kinzie Tenant LLC d/b/a WeWork 4 is a New York limited

liability company that is registered with the Illinois Secretary of State and conducts business in the

State of Illinois, including Cook County.

        25.    Defendant 100 S State Street Tenant LLC d/b/a WeWorkS is a New York limited

liability company that is registered with the Illinois Secretary of State and conducts business in the

State of Illinois, including Cook County.

        26.    Defendant 125 S Clark Street Tenant LLC d/b/a WeWork 6 is a New York limited

liability company that is registered with the Illinois Secretary of State and conducts business in the

State of Illinois, including Cook County.

        27.    Defendant 222 S Riverside Plaza Tenant LLC d/b/a WeWorkS is a New York

limited liability company that is registered with the Illinois Secretary of State and conducts

business in the State of Illinois, including Cook County.

       28.     Defendant 330 North Wabash Tenant LLC d/b/a WeWork9 is a New York limited

liability company that is registered with the Illinois Secretary of State and conducts business in the

State of Illinois, including Cook County.




                                                  7
        29.     Defendant 515 N State Street Tenant LLC d/b/a WeWork 10 is a New York limited

liability company that is registered with the Illinois Secretary of State and conducts business in the

State of Illinois, including Cook County.

        30.     Defendant 1 South Dearborn Street Tenant LLC d/b/a WeWork 11 is a New York

limited liability company that is registered with the Illinois Secretary of State and conducts

business in the State of Illinois, including Cook County.

        31.     Defendant 625 West Adams Street Tenant LLC is a New York limited liability

company that is registered with the Illinois Secretary of State and conducts business in the State

of Illinois, including Cook County.

                                 JURISDICTION AND VENUE

        32.     This Court has jurisdiction over Defendants pursuant to 735 ILCS § 5/2-209

because Defendants conduct business transactions in Illinois, committed the statutory violations

alleged herein in Cook County and throughout Illinois, and are registered to and do conduct

business in Illinois.

        33.     Venue is proper in Cook County because Defendants conduct business in this State,

conduct business transactions in Cook County, and committed the statutory violations alleged

herein in Cook County.

                                  FACTUAL BACKGROUND

I.      The Biometric Information Privacy Act.

        34.     In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test “new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS




                                                  8
§ 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary of this

then-growing yet unregulated technology. See 740ILCS § 14/5.

        35.      In late 2007, a biometrics company called Pay by Touch, which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because

suddenly there was a serious risk that millions of fingerprint records - which, like other unique

biometric identifiers, can be linked to people’s sensitive financial and personal data - could now

be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

used that company’s fingerprint scanners were completely unaware that the scanners were not

actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

third parties.

        36.      Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

        37.      Additionally, to ensure compliance, BIPA provides that, for each violation, the

prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent

violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

violations. 740 ILCS 14/20.

        38.      BIPA is an informed consent statute which achieves its goal by making it unlawful

for a company to, among other things, collect, capture, purchase, receive through trade, or




                                                 9
otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

it first:

                  a. Informs the subject in writing that a biometric identifier or biometric information
                     is being collected, stored or used;

                  b. Informs the subject in writing of the specific purpose and length of term for which
                     a biometric identifier or biometric information is being collected, stored, and
                     used; and

                  c. Receives a written release executed by the subject of the biometric identifier or
                     biometric information.

See 740 ILCS 14/15(b).

            39.      BIPA specifically applies to employees who work in the State of Illinois. BIPA

defines a “written release” specifically “in the context of employment [as] a release executed by

an employee as a condition of employment.” 740 ILCS 14/10.

            40.      Biometric identifiers include retina and iris scans, voiceprints, fingerprints and

handprints, and - most importantly here - facial geometry. See 740 ILCS 14/10. Biometric

information is separately defined to include any information based on an individual’s biometric

identifier that is used to identify an individual. Id.

            41.      BIPA also establishes standards for how companies must handle Illinois citizens’

biometric identifiers and biometric information. See, e.g., 740 ILCS 14/15(c)-(d). For example,

BIPA prohibits private entities from disclosing a person’s or customer’s biometric identifier or

biometric information without first obtaining consent for such disclosures. See 740 ILCS

14/15(d)(1).

            42.      BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person’s

biometric identifiers or biometric information (740 ILCS 14/15(c)) and requires companies to

develop and comply with a written policy - made available to the public - establishing a retention




                                                       10
schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied or within three years of the individual’s last interaction with the company, whichever

occurs first. 740 ILCS 14715(a).

       43.     The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public’s hesitation to use biometric information, and -

most significantly - the unknown ramifications of biometric technology. Biometrics are

biologically unique to the individual and, once compromised, an individual is at a heightened risk

for identity theft and left without any recourse.

       44.     BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics. BIPA also protects individuals’ rights to know the precise

nature for which their biometrics are used and how they are being stored and ultimately destroyed,

allowing individuals to make a truly informed choice. Unlike other statutes that only create a right

of action if there is a qualifying data breach, BIPA strictly regulates the manner in which entities

may collect, store, use, and disseminate biometrics and creates a private right of action for lack of

statutory compliance.

       45.     Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

biometric information secure. Biometric information, unlike other personal identifiers such as a

social security number, cannot be changed or replaced if hacked or stolen.

II.    Defendants Violate the Biometric Information Privacy Act.

       46.     By the time BIPA passed through the Illinois Legislature in mid-2008, most

companies who had experimented with using employees’ biometric data stopped doing so.




                                                    11
        47.     However, WeWork failed to take note of the shift in Illinois law governing the

collection, use, storage, and dissemination of biometric data. As a result, each Defendant continues

to collect, store, use and disseminate individuals’ biometric data in violation of BIPA.

        48.     Specifically, when individuals arrive at a WeWork office space, each Defendant

requires them to have their facial geometry scanned to enroll them in WeWork’s database(s).

        49.     Upon information and belief, WeWork uses this facial geometry data to monitor

individuals in its offices.

        50.     Each Defendant fails to inform individuals of the purposes and duration for which

it collects, stores, and uses their facial geometry data; fails to inform individuals that it discloses

or disclosed their facial geometry data to at least one out-of-state third-party vendor that supplied

WeWork with and maintains its biometric database(s), as well as currently unknown third parties,

which host the biometric data in their data centers; and, fails to obtain written releases from

individuals before collecting their facial geometry, as required by BIPA.

        51.     At no time did WeWork secure written releases from individuals before collecting

their facial geometry.

        52.     Furthermore, each Defendant fails to publish a written, publicly available policy

identifying their retention schedule and guidelines for permanently destroying individuals’ facial

geometry data when the initial purpose for collecting or obtaining their facial geometry is no longer

relevant, as required by BIPA.

        53.     The Pay by Touch bankruptcy that catalyzed the passage of BIPA, as well as the

recent data breaches, highlight why such conduct - where individuals are aware that they are

providing biometric data, but not aware of to whom or for what purposes they are doing so - is

dangerous. This bankruptcy spurred Illinois citizens and legislators into realizing that it is crucial




                                                  12
for individuals to understand when providing biometric identifiers, such as one’s facial geometry,

who exactly is collecting their biometric data, where it will be transmitted, for what purposes, and

for how long. Defendants disregard these obligations and their employees’ statutory rights and

instead unlawfully collect, store, use and disseminate their employees’ biometric identifiers and

information, without ever receiving the individual’s informed written consent required by BIPA.

       54.     Upon information and belief, each Defendant lacks retention schedules and

guidelines for permanently destroying Plaintiffs and other similarly-situated individuals’

biometric data and has not and will not destroy Plaintiffs and other similarly-situated individuals’

biometric data when the initial purpose for collecting or obtaining such data has been satisfied or

within three years of the individual’s last interaction with the company.

       55.     Plaintiff and others similarly situated are not told what might happen to their

biometric data if and when any Defendant merges with another company, or worse, if and when

Defendants’ businesses fold, or when the other third parties that have received individuals’

biometric data businesses fold.

       56.     Since Defendants neither publish a BIPA-mandated data retention policy nor

disclose the purposes for their collection and use of biometric data, individuals have no idea the

extent to whom any Defendant sells, discloses, rediscloses, or otherwise disseminates their

biometric data. Moreover, Plaintiff and others similarly situated are not told to whom Defendants

currently disclose their biometric data, or what might happen to their biometric data in the event

of a merger or a bankruptcy.

       57.     These violations have raised a material risk that Plaintiffs and other similarly-

situated individuals’ biometric data will be unlawfully accessed by third parties.




                                                 13
       58.     By and through the actions detailed above, Defendants disregarded Plaintiffs and

other similarly-situated individuals’ legal rights in violation of BIPA.

III.   Plaintiff Elliott Osborne’s Experience

       59.     Plaintiff Elliott Osborne worked for SpotHero in 2017 out of a WeWork office

space located at 125 South Clark Street, Chicago, Illinois 60603.

       60.     WeWork required Plaintiff to have a photograph of his face taken to use as a method

for monitoring him in WeWork’s office space.

       61.     WeWork subsequently stored Plaintiffs facial geometry data in their database(s).

       62.     Plaintiff was never informed of the specific limited purposes or length of time for

which any Defendant collects, stores, uses and/or disseminates his biometric data.

       63.     Plaintiff has no knowledge of any biometric data retention policy developed by any

Defendant and made available to the public, nor does he know whether WeWork will ever

permanently delete his biometric data.

       64.     Plaintiff has never been provided with nor ever signed a written release allowing

any Defendant to collect, store, use or disseminate his biometric data.

       65.     Plaintiff has continuously and repeatedly been exposed to the risks and harmful

conditions created by Defendants’ multiple violations of BIPA alleged herein.

       66.     No amount of time or money can compensate Plaintiff if his biometric data is

compromised by the lax procedures through which Defendants captured, stored, used, and

disseminated his and other similarly-situated individuals’ biometrics. Moreover, Plaintiff would

not have provided his biometric data to Defendants if he had known that Defendants would retain

such information for an indefinite period of time without his consent.




                                                 14
        67.     A showing of actual damages is not necessary in order to state a claim under BIPA.

See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, f 40 (“[A]n individual need not allege

some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

to qualify as an “aggrieved” person and be entitled to seek liquidated damages and injunctive relief

pursuant to the Act”).

        68.    As Plaintiff is not required to allege or prove actual damages in order to state a

claim under BIPA, he seeks statutory damages under BIPA as compensation for the injuries caused

by Defendants. Rosenbach, 2019 IL 123186, f 40.

                                     CLASS ALLEGATIONS

        69.    Pursuant to the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, Plaintiff brings

claims on his own behalf and as a representative of all other similarly-situated individuals pursuant

to BIPA, 740 ILCS 14/1, et seq., to recover statutory penalties, prejudgment interest, attorneys’

fees and costs, and other damages owed.

       70.     As discussed supra. Section 14/15(b) of BIPA prohibits a company from, among

other things, collecting, capturing, purchasing, receiving through trade, or otherwise obtaining a

person’s or a customer’s biometric identifiers or biometric information, unless it first (1) informs

the individual in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the individual in writing of the specific purpose(s) and length of time for which

a biometric identifier or biometric information is being collected, stored, and used; and (3) receives

a written release executed by the subject of the biometric identifier or biometric information. 740

ILCS 14/15.

       71.     Plaintiff seeks class certification under the Illinois Code of Civil Procedure, 735

ILCS 5/2-801, for the following class of similarly-situated individuals under BIPA:




                                                  15
        All individuals who entered a WeWork space in the State of Illinois and had their
        facial geometry collected, captured, received, otherwise obtained, maintained,
        stored, or disclosed by any Defendant during the applicable statutory period.

        72.    This action is properly maintained as a class action under 735 ILCS 5/2-801

because:

               A.      The class is so numerous that joinder of all members is impracticable;

               B.      There are questions of law or fact that are common to the class;

               C.      Plaintiffs claims are typical of the claims of the class; and.

               D.      Plaintiff will fairly and adequately protect the interests of the class.

                                            Numerositv

       73.     The total number of putative class members exceeds fifty (50) individuals. The

exact number of class members can easily be determined from WeWork’s records.

                                           Commonality

       74.     There is a well-defined commonality of interest in the substantial questions of law

and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

harmed by Defendants’ failure to comply with BIPA. The common questions of law and fact

include, but are not limited to the following:

               A.      Whether any Defendant collected, captured, maintained, stored or otherwise
                       obtained Plaintiffs and the Class’s biometric identifiers or biometric
                       information;

               B.      Whether any Defendant properly informed Plaintiff and the Class of their
                       purposes for collecting, using, storing and disseminating their biometric
                       identifiers or biometric information;

               C.      Whether any Defendant obtained a written release (as defined in 740 ILCS
                       14/10) to collect, use, store and disseminate Plaintiffs and the Class’s
                       biometric identifiers or biometric information;

               D.      Whether any Defendant has disclosed or redisclosed Plaintiffs and the
                       Class’s biometric identifiers or biometric information;



                                                  16
                E.      Whether any Defendant has sold, leased, traded, or otherwise profited from
                        Plaintiffs and the Class’s biometric identifiers or biometric information;

                F.      Whether any Defendant developed a written policy, made available to the
                        public, establishing a retention schedule and guidelines for permanently
                        destroying biometric identifiers and biometric information when the initial
                        purpose for collecting or obtaining such identifiers or information has been
                        satisfied or within three years of their last interaction with the individual,
                        whichever occurs first;

                G.      Whether any Defendant complies with any such written policy (if one
                        exists);

                H.     Whether any Defendant’s violations of BIPA have raised a material risk that
                       Plaintiffs and the putative Class’ biometric data will be unlawfully
                       accessed by third parties;

                I.     Whether any Defendant used Plaintiffs and the Class’s facial geometry to
                       identify them;

                J.     Whether the violations of BIPA were committed negligently; and

                K.     Whether the violations of BIPA were committed intentionally or recklessly.

         75.   Plaintiff anticipates that Defendants will raise defenses that are common to the

class.

                                             Adequacy

         76.   Plaintiff will fairly and adequately protect the interests of all members of the class.

and there are no known conflicts of interest between Plaintiff and class members. Plaintiff,

moreover, has retained experienced counsel who are competent in the prosecution of complex

litigation and who have extensive experience acting as class counsel.

                                             Typicality

         77.   The claims asserted by Plaintiff are typical of the class members he seeks to

represent. Plaintiff has the same interests and suffers from the same unlawful practices as the class

members.




                                                 17
        78.     Upon information and belief, there are no other class members who have an interest

individually controlling the prosecution of his or her individual claims, especially in light of the

relatively small value of each claim and the difficulties involved in bringing individual litigation

against one’s employer. However, if any such class member should become known, he or she can

“opt out” of this action pursuant to 735 ILCS 5/2-801.

                                 Predominance and Superiority

        79.    The common questions identified above predominate over any individual issues,

which will relate solely to the quantum of relief due to individual class members. A class action is

superior to other available means for the fair and efficient adjudication of this controversy because

individual joinder of the parties is impracticable. Class action treatment will allow a large number

of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of effort and expense if these claims were

brought individually. Moreover, as the damages suffered by each class member are relatively small

in the sense pertinent to class action analysis, the expenses and burden of individual litigation

would make it difficult for individual class members to vindicate their claims.

       80.     Additionally, important public interests will be served by addressing the matter as

a class action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially more than if claims are treated as a class action.

Prosecution of separate actions by individual class members would create a risk of inconsistent

and varying adjudications, establish incompatible standards of conduct for Defendants and/or

substantially impair or impede the ability of class members to protect their interests. The issues in

this action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can and is empowered to fashion methods to efficiently manage this action as a class action.




                                                 18
                                   FIRST CAUSE OF ACTION
  Violation of 740ILCS § 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                             Available Retention Schedule

        81.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        82.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention - and, importantly, deletion - policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS 14715(a).

        83.     Each Defendant fails to comply with these BIPA mandates.

        84.     Defendant WeWork Companies Inc. is a corporation registered to do business in

Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

        85.     Defendant WeWork Construction LLC is a limited liability company registered to

do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

        86.     Defendant WW 210 N Green LLC d/b/a WeWork is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        87.     Defendant 332 S Michigan Tenant LLC d/b/a WeWork Grant Park is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

       88.      Defendant WW 111 West Illinois LLC d/b/a WeWork River North is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.



                                                  19
        89.     Defendant 20 W Kinzie Tenant LLC d/b/a WeWork 4 is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        90.     Defendant 100 S State Street Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        91.     Defendant 125 S Clark Street Tenant LLC d/b/a WeWork 6 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       92.      Defendant 222 S Riverside Plaza Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       93.      Defendant 330 North Wabash Tenant LLC d/b/a WeWork9 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       94.      Defendant 515 N State Street Tenant LLC d/b/a WeWork 10 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       95.      Defendant 1 South Dearborn Street Tenant LLC d/b/a WeWork 11 is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.




                                                 20
       96.      Defendant 625 West Adams Street Tenant LLC is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

       97.      Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry), as explained in detail in Sections II

and III, supra. See 740 ILCS 14/10.

       98.      Plaintiffs and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS 14/10.

       99.      Each Defendant failed to publish a publicly available retention schedule or

guidelines for permanently destroying biometric identifiers and biometric information as specified

by BIPA. See 740 ILCS § 14/15(a).

        100.    Upon information and belief, each Defendant lacks retention schedules and

guidelines for permanently destroying Plaintiffs and the Class’s biometric data and have not and

will not destroy Plaintiffs or the Class’s biometric data when the initial purpose for collecting or

obtaining such data has been satisfied or within three years of the individual’s last interaction with

the company.

        101.    On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or.

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to




                                                  21
740 ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS 14/20(3).

                             SECOND CAUSE OF ACTION
Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and Release
                   Before Obtaining Biometric Identifiers or Information

        102.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        103.    BIPA requires companies to obtain informed written consent from individuals

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity]/w's/: (1) informs the subject...in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject.. .in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release

executed by the subject of the biometric identifier or biometric information..740 ILCS 14/15(b)

(emphasis added).

        104.    Each Defendant fails to comply with these BIPA mandates.

        105.    Defendant WeWork Companies Inc. is a corporation registered to do business in

Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

        106.    Defendant WeWork Construction LLC is a limited liability company registered to

do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

        107.    Defendant WW 210 N Green LLC d/b/a WeWork is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.




                                                  22
        108.    Defendant 332 S Michigan Tenant LLC d/b/a WeWork Grant Park is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        109.    Defendant WW 111 West Illinois LLC d/b/a WeWork River North is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        110.    Defendant 20 W Kinzie Tenant LLC d/b/a WeWork 4 is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        111.    Defendant 100 S State Street Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        112.    Defendant 125 S Clark Street Tenant LLC d/b/a WeWork 6 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        113.    Defendant 222 S Riverside Plaza Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        114.    Defendant 330 North Wabash Tenant LLC d/b/a WeWork9 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.




                                                  23
        115.    Defendant 515 N State Street Tenant LLC d/b/a WeWork 10 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740ILCS § 14/10.

        116.    Defendant 1 South Dearborn Street Tenant LLC d/b/a WeWork 11 is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        117.    Defendant 625 West Adams Street Tenant LLC is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        118.    Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry), as explained in detail in Sections II

and III, supra. See 740 ILCS § 14/10.

        119.    Plaintiffs and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

        120.    Each Defendant systematically and automatically collected, captured, received

through trade, or otherwise obtained Plaintiffs and the Class’s biometric identifiers and/or

biometric information without first obtaining the written release required by 740 ILCS 14/15(b)(3).

        121.    No Defendant informed Plaintiff and the Class in writing that their biometric

identifiers and/or biometric information were being collected, captured, received through trade, or

otherwise obtained, nor did any Defendant inform Plaintiff and the Class in writing of the specific

purpose(s) and length of term for which their biometric identifiers and/or biometric information

were being collected, stored, and used as required by 740 ILCS 14/15(b)(l)-(2).




                                                  24
        122.    By collecting, capturing, receiving through trade, or otherwise obtaining Plaintiffs

and the Class’s biometric identifiers and biometric information as described herein, each

Defendant violated Plaintiffs and the Class’s rights to privacy in their biometric identifiers or

biometric information as set forth in BIPA. See 740 ILCS 14/1, et seq.

        123.    On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS 14/20(3).

                                    THIRD CAUSE OF ACTION
               Violation of 740 ILCS § I4/15(d): Disclosure of Biometric Identifiers and
                                Information Before Obtaining Consent

       124.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       125.     BIPA prohibits private entities from disclosing a person’s or customer’s biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS 14/15(d)(l).

       126.     Each Defendant fails to comply with this BIPA mandate.

       127.     Defendant WeWork Companies Inc. is a corporation registered to do business in

Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

       128.     Defendant WeWork Construction LLC is a limited liability company registered to

do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.




                                                  25
        129.    Defendant WW 210 N Green LLC d/b/a WeWork is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        130.    Defendant 332 S Michigan Tenant LLC d/b/a WeWork Grant Park is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        131.    Defendant WW 111 West Illinois LLC d/b/a WeWork River North is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        132.    Defendant 20 W Kinzie Tenant LLC d/b/a WeWork 4 is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        133.    Defendant 100 S State Street Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       134.     Defendant 125 S Clark Street Tenant LLC d/b/a WeWork 6 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

       135.     Defendant 222 S Riverside Plaza Tenant LLC d/b/a WeWorkS is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.




                                                 26
        136.    Defendant 330 North Wabash Tenant LLC d/b/a WeWork9 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        137.    Defendant 515 N State Street Tenant LLC d/b/a WeWork 10 is a limited liability

company registered to do business in Illinois and thus qualifies as a “private entity” under BIPA.

See 740 ILCS § 14/10.

        138.    Defendant 1 South Dearborn Street Tenant LLC d/b/a WeWork 11 is a limited

liability company registered to do business in Illinois and thus qualifies as a “private entity” under

BIPA. See 740 ILCS § 14/10.

        139.    Defendant 625 West Adams Street Tenant LLC is a limited liability company

registered to do business in Illinois and thus qualifies as a “private entity” under BIPA. See 740

ILCS § 14/10.

        140.    Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry), as explained in detail in Sections II

and III, supra. See 740 ILCS § 14/10.

        141.    Plaintiffs and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

        142.    Each Defendant systematically and automatically disclosed, redisclosed, or

otherwise disseminated Plaintiffs and the Class’s biometric identifiers and/or biometric

information without first obtaining the consent required by 740 ILCS 14/15(d)(l).

        143.    By disclosing, redisclosing, or otherwise disseminating Plaintiffs and the Class’s

biometric identifiers and biometric information as described herein, each Defendant violated




                                                 27
Plaintiffs and the Class’s rights to privacy in their biometric identifiers or biometric information

as set forth in BIPA. See 740 ILCS 14/1, et seq.

        144.   On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, use and

dissemination of biometric identifiers and biometric information as described herein; (3) statutory

damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation

expenses pursuant to 740 ILCS § 14/20(3).

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff Elliott Osborne respectfully requests that this Court enter an Order:

        A.      Certifying this case as a class action on behalf of the Class defined above,
                appointing Plaintiff Elliott Osborne as Class Representative, and appointing
                Stephan Zouras, LLP, as Class Counsel;

        B.      Declaring that Defendants’ actions, as set forth above, violate BIPA;

        C.      Awarding statutory damages of $5,000 for each intentional and/or reckless
                violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory
                damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS
                14/20(1);

        D.      Declaring that Defendants’ actions, as set forth above, were intentional and/or
                reckless;

        E.      Awarding injunctive and other equitable relief as is necessary to protect the
                interests of Plaintiff and the Class, including an Order requiring Defendants to
                collect, store, use and disseminate biometric identifiers and/or biometric
                information in compliance with BIPA;

        F.      Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs and
                other litigation expenses pursuant to 740 ILCS 14/20(3);




                                                   28
G.    Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
      allowable; and,

H.    Awarding such other and further relief as equity and justice may require.


Date: November 5, 2019                     Respectfully Submitted,

                                           /s/ Haley R. Jenkins________
                                           Ryan F. Stephan
                                           James B. Zouras
                                           Haley R. Jenkins
                                           Stephan Zouras, LLP
                                            100 N. Riverside Plaza
                                           Suite 2150
                                           Chicago, Illinois 60606
                                           312.233.1550
                                           312.233.1560/
                                           rstephan@stephanzouras. com
                                           j zouras @stephanzouras .com
                                           hj enkins@stephanzouras. com
                                           Firm ID: 43734

                                           Attorney for Plaintiff
                                           and the Putative Class




                                      29
                                CERTIFICATE OF SERVICE
       I, the attorney, hereby certify that on November 5,2019,1 electronically filed the attached

with the Clerk of the Court using the electronic filing system which will send such filing to all

attorneys of record.




                                                     /s/ Haley R. Jenkins




                                               30
Return Date: No return date scheduled
tearing Date: No hearing scheduled
feurtroom Number: No hearing scheduled
.ocation: No hearing scheduled                                                                        FILED
                                                                                                      11/6/2019 11:15 AM
                                                                                                      DOROTHY BROWN
                                                                                                      CIRCUIT CLERK
                                                                                                      COOK COUNTY, IL
                                                                                                      2019CH12856

                                                                                                      7255228
            2120 - Served                    2121 - Served
            2220 - Not Served                2221 - Not Served
            2320 - Served By Mail            2321 - Served By Mail
            2420 - Served By Publication     2421 - Served By Publication
            Summons - Alias Summons                                                       (08/01/18) CCG 0001A

                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


           ELLIOTT OSBORNE
                                            (Name all parties)                 2019CH12856
                                                                  Case No.
                              v.
          WEWORK COMPANIES INC., WEWORK
          CONSTRUCTION LLC.WEWORK, WEWORK
          GRANT PARK, WEWORK RIVER NORTH,
          WEWORK4, WEWORK5, WEWORK6, WEWORK8,
          WEWORK9,WEWORKl 0, WEWORK11, 625 WEST
          ADAMS STREET TENANT LLC

                                         H SUMMONS           □ ALIAS SUMMONS
            To each Defendant:

            YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
            which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
            (30) days after service of this Summons, not counting the day of service. To file your answer or
            appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
            this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
            the last page of this document for location information.
            If you fail to do so, a judgment by default may be entered against you for the relief
            requested in the complaint.
            To the Officer:
            This Summons must be returned by the officer or other person to whom it was given for service,
            with endorsement of service and fees, if any, immediately after service. If service cannot be made,
            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
            days after its date.


                                                WEWORK COMPANIES INC.

                                                  Illinois Corporation Service C
                                                    801 Adlai Stevenson Drive
                                                       Springfield, IL 62703



                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
Summons - Alias Summons                                                               (08/01/18) CCG 0001B

E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http://efile.iUinoiscourts.gov/service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
www.iUinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
                                                                             11/6/2019 11:15 AM DOROTHY BROWN


A tty. No.: 43734                                           Witness:                                   &
                                                                                       «7
                                                                                      a;/
                                                                                                       X
                                                                                      "I
Atty Name: Haley R. Jenkins                                                            *L\
                                                                                                 ***
Atty. for: Elliott Osborne                                          DOROTHY BRO'
                                                                                             fOwiVt?'
                                                                                                           of Court

Address: 100 N. Riverside Plaza
                                                            Date of Service: ______________
City:   Chicago
                                                            (To be inserted by officer on copy left with

                   Zip:   60606                             Defendant or other person):
State: IL.

                  312-233-1550
Telephone:
                     hjenkins@stephanzouras.com
Primary Email:




                  Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                    cookcountyclerkofcourt.org
                                                      Page 2 of 3
      CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

S     Richard J Daley Center                             Domestic Relations Division
      50 W Washington                                    Richard J Daley Center
      Chicago, IL 60602                                  50 W Washington, Rm 802
      District 2 - Skokie                                Chicago, IL 60602
      5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
      Skokie, IL 60077                                   Civil Appeals
O     District 3 - Rolling Meadows                       Richard J Daley Center
      2121 Euclid                                        50 W Washington, Rm 801
      Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                         Hours: 8:30 am - 4:30 pm
( '   District 4 - Maywood
      1500 Maybrook Ave                                  Criminal Department
      Maywood, IL 60153                                  Richard J Daley Center
                                                         50 W Washington, Rm 1006
C•    District 5 - Bridgeview                            Chicago, IL 60602
      10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
      Bridgeview, IL 60455
                                                         County Division
7     District 6 - Markham                               Richard J Daley Center
      16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
      Markham, IL 60428                                  Chicago, IL 60602
O     Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
      555 W Harrison                             O       Probate Division
      Chicago, IL 60607                                  Richard J Daley Center
O     Juvenile Center Building                           50 W Washington, Rm 1202
      2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
      Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
C     Criminal Court Building                            Law Division
      2650 S California Ave, Rm 526                      Richard J Daley Center
      Chicago, IL 60608                                  50 W Washington, Rm 801
                                                         Chicago, IL 60602
Daley Center Divisions/Departments                       Hours: 8:30 am - 4:30 pm
O     Civil Division                                     Traffic Division
      Richard J Daley Center                             Richard J Daley Center
      50 W Washington, Rm 601                            50 W Washington, Lower Level
      Chicago, IL 60602                                  Chicago, IL 60602
      Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
O     Chancery Division
      Richard J Daley Center
      50 W Washington, Rm 802
      Chicago, IL 60602
      Hours: 8:30 am - 4:30 pm

              Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                cookcountyclerkofcourt.org
                                           Page 3 of 3
tearing Date: 11/26/2019 10:00 AM -10:00 AM
teurtroom Number:
                                                                                            FILED
.ocation:
                                                                                            11/8/2019 5:11 PM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                         CIRCUIT CLERK
                               COUNTY DEPARTMENT, CHANCERY DIVISION      COOK COUNTY, IL
                                                                                           2019CH12856
            ELLIOTT OSBORNE, individually, and on           )
                                                                                           7304766
            behalf of all others similarly situated,        )
                                                            )
                                  Plaintiff,                )
                                                            )    Case No. 2019-CH-12856
                   v.                                       )
                                                            )
            WEWORK COMPANIES INC., WEWORK                   )
            CONSTRUCTION LLC, WW 210 N GREEN                )
            LLC d/b/a WEWORK, 332 S MICHIGAN                )
            TENANT LLC d/b/a WEWORK GRANT                   )
            PARK, WW 111 WEST ILLINOIS LLC d/b/a            )
            WEWORK RIVER NORTH, 20 W KINZIE                 )
            TENANT LLC d/b/a WEWORK4,100 S                  )
            STATE STREET TENANT LLC d/b/a                   )
            WEWORK5,125 S CLARK STREET                      )
            TENANT LLC d/b/a WEWORK6,222 S                  )
            RIVERSIDE PLAZA TENANT LLC d/b/a                )
            WEWORK8,330 NORTH WABASH                        )
            TENANT LLC d/b/a WEWORK9, 515 N                 )
            STATE STREET TENANT LLC d/b/a                   )
            WEWORK10,1 SOUTH DEARBORN                       )
            STREET TENANT LLC d/b/a WEWORK11,               )
            625 WEST ADAMS STREET TENANT LLC,               )
                                                            )
                                  Defendants.               )

                 PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND REQUEST FOR
                              DISCOVERY ON CERTIFICATION ISSUES

                   Plaintiff Elliott Osborne (“Plaintiff’) alleges that Defendants WeWork Companies Inc.,

            WeWork Construction LLC, WW 210 N Green LLC d/b/a WeWork, 332 S Michigan Tenant LLC

            d/b/a WeWork Grant Park, WW 111 West Illinois LLC d/b/a WeWork River North, 20 W Kinzie

            Tenant LLC d/b/a WeWork4, 100 S State Street Tenant LLC d/b/a WeWorkS, 125 S Clark Street

            Tenant LLC d/b/a WeWorkb, 222 S Riverside Plaza Tenant LLC d/b/a WeWorkS, 330 North
Wabash Tenant LLC d/b/a WeWork9, 515 N State Street Tenant LLC d/b/a WeWorklO, 1 South

Dearborn Street Tenant LLC d/b/a WeWorkl 1,625 West Adams Street Tenant LLC, (collectively,

“WeWork” or “Defendants”) systematically violated the Biometric Information Privacy Act

(“BIPA”) 740ILCS 14/1, et seq. Consistent with the rulings of federal and state courts overseeing

BIPA actions, this case is well suited for class certification under 735 ILCS 5/2-801. See Alvarado

v. International Laser Prod., Inc., Case No. 18 C7756(N.D. Ill. June 19,2019), attached as Exhibit

A; Roberson v. Symphony Post Acute Care Network, Case No 17-L-733 (Cir. Ct. St. Clair Cty.,

Mar. 12, 2019), attached as Exhibit B; In re FacebookBiometric Info. Privacy Litig., 326 F.R.D.

535, 542 (N.D. Cal. 2018), off’dsub nom. Patel v. Facebook, Inc., 932 F.3d 1264, 1277 (9th Cir.

Aug. 8, 2019) (holding, in a BIPA case, that “a class action is superior to individual actions...”)

       Specifically, Plaintiff seeks to certify a class consisting of potentially hundreds of

individuals who entered WeWork office spaces in the State of Illinois who had their facial

geometry unlawfully collected, captured, received, obtained, maintained, stored or disclosed by

Defendants during the applicable statutory period in violation of BIPA. The question of liability is

a legal question that can be answered in one fell swoop. As Plaintiffs claims and the claims of

similarly-situated individuals all arise from Defendants’ uniform policies and practices, they

satisfy the requirement of 735 ILCS 5/2-801 and should be certified.

       Plaintiff moves for class certification to protect members of the proposed class, individuals

whose proprietary and legally protected personal and private biometric data was invaded by

Defendants. Plaintiff believes that the evidence and argumentation submitted within this motion

are sufficient to allow the class to be certified now. However, in the event the Court (or

Defendants) wishes for the parties to undertake formal discovery prior to the Court’s consideration




                                                  2
of this motion, Plaintiff requests that the Court allow him to supplement this briefing and defer the

response and reply deadlines.

                              I.   RELEVANT BACKGROUND

       A.      The Biometric Information Privacy Act

       Major national corporations started using Chicago and other locations in Illinois in the

early 2000s to test “new [consumer] applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740ILCS

14/5(c). Given its relative infancy, an overwhelming portion of the public became wary of this

then-growing, yet unregulated, technology. See 740 ILCS 14/5.

       The Biometric Information Privacy Act, 740 ILCS 14/1, et seq. was enacted in 2008,

arising from concerns that these experimental uses of finger-scan technologies created a “very

serious need of protections for the citizens of Illinois when it comes to biometric information.”

Illinois House Transcript, 2008 Reg. Sess. No. 276. Under the Act, it is unlawful for a private

entity to, among other things, “collect, capture, purchase, receive through trade, or otherwise

obtain a person’s or a customer’s biometric identifiers or biometric information unless it first:

                   (1) Informs the subject ... in writing that a biometric identifier or
                       biometric information is being collected or stored;

                   (2) Informs the subject... in writing of the specific purpose and length
                       of term for which a biometric identifier or biometric information is
                       being collected, stored, and used; and

                   (3) Receives a written release executed by the subject of the biometric
                       identifier or biometric information.”

740 ILCS 14/15(b).

       Although there may be benefits to using biometrics, there are also serious risks. Unlike ID

badges - which can be changed or replaced if stolen or compromised - facial geometry is a unique,


                                                  3
permanent biometric identifier associated with each individual. These biometrics are biologically

unique to the individual; once compromised, the individual has no means by which to prevent

identity theft, unauthorized tracking, or other unlawful or improper use of this information. This

exposes individuals to serious and irreversible privacy risks. For example, if a biometric database

is hacked, breached, or otherwise exposed - as in the recent Yahoo, eBay, Equifax, Uber, Home

Depot, MyFitnessPal, Panera, Whole Foods, Chipotle, Omni Hotels & Resorts, Trump Hotels,

Facebook/Cambridge Analytica, and Suprema data breaches or misuses - individuals have no

means to prevent the misappropriation and theft of their proprietary biometric makeup. Thus, a

showing of actual damages is not necessary in order to state a claim under BIPA. When an entity

“fails to adhere to the statutory procedures ... the right of the individual to maintain [his or] her

biometric privacy vanishes into thin air.” Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, %

34 (internal quotations omitted) (quoting Patel v. Facebook Inc., 290 F. Supp. 3d 948, 953 (N.D.

Cal. 2018)). See also Patel v. Facebook Inc., 932 F.3d 1264, 1275 (9th Cir. Aug. 8, 2019)

(“Because we conclude that BIPA protects the plaintiffs' concrete privacy interests and violations

of the procedures in BIPA actually harm or pose a material risk of harm to those privacy interests

...the plaintiffs have alleged a concrete and particularized harm, sufficient to confer Article III

standing.”). Recognizing the need to protect its citizens from harms like these, Illinois enacted

BIPA specifically to regulate the collection, use, safeguarding, handling, storage, retention, and

destruction of biometric identifiers and information.

       B.      Factual Allegations

       Plaintiff filed this class action against Defendants on November 5, 2019, to redress

Defendants’ unlawful collection, use, storage, and disclosure of individuals’ biometric information

under BIPA. In his Complaint, Plaintiff provided detailed allegations that individuals entering



                                                 4
Defendants’ office spaces in Illinois were universally required to have their facial geometry

scanned for enrollment in Defendants’ system, in order for WeWork to monitor individuals inside

its offices, and Defendants failed to: (1) publish a publicly available retention schedule or

guidelines for permanent destruction of the biometric data by Defendants, as required by BIPA;

(2) inform Plaintiff and putative class members in writing of the purpose(s) and length of time for

which facial geometry is being collected, stored, and used by Defendants; (3) provide (nor did they

have Plaintiff execute) a written release for Defendants in order to collect, store, or use their facial

geometry, as required by BIPA; or (4) asked for consent before disclosing, redisclosing, or

otherwise disseminating their facial geometry to a third party, as required by BIPA. See Compl.

16, 48-57, 62-67.

        Plaintiff worked for SpotHero in 2017 out of a WeWork office space located at 125 South

Clark Street, Chicago, Illinois 60603. Id. f 59. WeWork required Plaintiff to have a photograph of

his face taken to use as a method for monitoring him in WeWork’s office space. Id. | 60.

Defendants subsequently stored Plaintiffs facial geometry data in their database. Id. ^[61.

        Each Defendant failed to inform Plaintiff and other individuals of the extent of the purposes

for which Defendants collected individuals’ sensitive biometric data or to whom the data is

disclosed. Id. Iff 16, 62. Upon information and belief, each Defendant failed to publish a written,

publicly available policy identifying its retention schedule and guidelines for permanently

destroying individuals’ facial geometry data when the initial purpose for collecting or obtaining

their facial geometry is no longer relevant, as required by BIPA. Id.      16, 54, 63. Plaintiff and the

putative class were not told what might happen to their biometric data if and when Defendants

merged with another company or, worse, if and when Defendants’ entire businesses fold. Id.

55-56. Since Defendants neither published a BIPA-mandated data retention policy nor disclosed



                                                   5
the purposes for their collection of biometric data, Plaintiff and the putative class have no idea to

whom Defendants sell, disclose, re-disclose, or otherwise disseminate their biometric data. Id.

16,56,62-63. Nor are individuals told to whom Defendants currently disclose their biometric data

or what might happen to their biometric data in the event of a merger or a bankruptcy. Id.       55-

56. Finally, each Defendant failed to secure a written release from any individuals, including

Plaintiff, permitting them to collect, store, use, and disseminate individuals’ biometric data, as

required by BIPA. Id.     16, 64.

       Accordingly, Defendants’ practices violated BIPA. As a result of Defendants’ violations,

Plaintiff and similarly-situated individuals were subject to Defendants’ common and uniform

policies and practices and were victims of their scheme to unlawfully collect, store, use, and

disseminate Plaintiffs and all other similarly-situated individuals’ biometric data in direct

violation of BIPA. As a result of Defendants’ multiple violations of BIPA, Plaintiff and all other

similarly-situated individuals suffered an invasion of privacy and other damages.

       Plaintiff now seeks class certification for the following similarly-situated individuals,

defined as:

       All individuals who entered a WeWork space in the State of Illinois and had their
       facial geometry collected, captured, received, otherwise obtained, maintained,
       stored, or disclosed by any Defendant during the applicable statutory period.

       Given Defendants’ standard practices defined above and the straightforward and common

legal questions presented in this case, Plaintiff now moves for class certification. Notably, this

motion is being filed shortly after the Complaint was filed and before Defendants have responded.

The parties have not discussed settlement, neither settlement offers nor demands have been made,

and a scheduling order has not been issued. For the reasons discussed herein, Plaintiffs request

should be granted.


                                                  6
                      II.    STANDARD FOR CLASS CERTIFICATION

        “The basic purpose of a class action is the efficiency and economy of litigation.” CE Design

Ltd. v. C & TPizza, Inc., 2015 IL App. (1st) 131465, % 9 (Ill. App. Ct. May 8, 2015) (citing Miner

v. Gillette Co., 87 Ill. 2d 7, 14 (1981)). “In determining whether to certify a proposed class, the

trial court accepts the allegations of the complaint as true and should err in favor of maintaining

class certification.” CE Design Ltd., 2015 IL App. (1st) 131465, f 9 (citing Ramirez v. Midway

Moving & Storage, Inc., 378 Ill. App. 3d 51, 53 (2007)). Under Section 2-801 of the Code of Civil

Procedure, a class may be certified if the following four requirements are met:

        (1) the class is so numerous that a joinder of all members is impracticable;

        (2) there are questions of fact or law common to the class that predominate over
            any questions affecting only individual members;

        (3) the representative parties will fairly and adequately protect the interest of the
            class; and

        (4) the class action is an appropriate method for the fair and efficient adjudication
            of the controversy.

See Smith v. Illinois Cent. R.R. Co. ,223 Ill. 2d 441,447 (2006) (citing 735ILCS 5/2-801). Notably,

“[a] trial court has broad discretion in determining whether a proposed class meets the

requirements for class certification.” CE Design Ltd., 2015 IL App. (1st) 131465, | 9 (citing

Ramirez, 378 Ill. App. 3d at 53). Here, the allegations and facts in this case amply demonstrate

that the four certification factors are met.

                                      III.     ARGUMENT

        Plaintiffs claims here are especially suited for class certification because Defendants

treated all individuals entering their office spaces identically for the purposes of applying BIPA.

All of the putative class members in this case were uniformly subjected to the same illegal and

                                                  7
unlawful collection, storage, use, and dissemination of their biometric data that was required as a

condition of employment throughout the class period. Plaintiff meets each of the statutory

requirements for maintenance of this suit as a class action. Thus, the class action device is ideally

suited and is far superior to burdening the Court with many individual lawsuits to address the same

issues, undertake the same discovery, and rely on the same testimony.

       A.       The Class Is So Numerous That Joinder of AH Members Is Impracticable.

       Numerosity is not dependent on a plaintiff setting forth a precise number of class members

or a listing of their names. See Cruz v. Unilock Chicago, 383 Ill. App. 3d 752, 771 (2d Dist. 2008)

(“Of course, plaintiffs need not demonstrate a precise figure for the class size, because a good-

faith, non-speculative estimate will suffice; rather, plaintiffs need demonstrate only that the class

is sufficiently numerous to make joinder of all of the members impracticable.”) (internal citations

omitted); Hayna v. Arby’s, Inc,, 99 Ill. App. 3d 700, 710-11 (1st Dist. 1981) (“It is not necessary

that the class representative name the specific individuals who are possibly members of the

class.”). Courts in Illinois generally find numerosity when the class is comprised of at least 40

members. See Wood River Area Dev. Corp. v. Germania Fed. Sav. Loan Ass’n, 198 Ill. App. 3d

445, 450 (5th Dist. 1990).

        In the present case, there can be no serious dispute that Plaintiff meets the numerosity
                                                                                                    i
requirement. The class of potential plaintiffs is sufficiently large to make joinder impracticable.

As a result of Defendants’ violations of BIPA, Plaintiff and all similarly-situated individuals were

subjected to Defendants’ common and uniform policies and practices and were victims of

Defendants’ schemes to unlawfully collect, store, use, and disseminate their extremely personal


1       Upon information and belief, Defendants have collected, captured, received, otherwise obtained,
maintained, stored, or disclosed the facial geometry data of hundreds, if not thousands, of individuals who
have entered WeWork office spaces during the applicable statutory period.

                                                     8
and private biometric data in direct violation of BIPA. As a result of Defendants’ violations of the

Act, Plaintiff and all other similarly-situated individuals suffered an infringement of the rights

afforded them under the law. Rosenbach, 2019 IL 123186, f 38. The precise number in the class

cannot be determined until discovery records are obtained from Defendants. Nevertheless, class

membership can be easily determined by reviewing Defendants’ records. A review of Defendants’

files regarding the collection, storage, use, and dissemination of individuals’ biometric data

performed during the class period is all that is needed to determine membership in Plaintiffs

proposed class. See e.g., Chultem v. Ticor Title Ins. Co., 401 Ill. App. 3d 226, 233 (1st Dist. 2010)

(reversing Circuit Court’s denial of class certification and holding that class was certifiable over

defendants’ objection that “the proposed class was not ascertainable, because the process of

reviewing defendant’s transaction files to determine class membership would be burdensome”);

Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 539-40 (6th Cir. 2012)2 (rejecting the argument

that manual review of files should defeat certification, agreeing with district court’s reasoning that,

if manual review was a bar, “defendants against whom claims of wrongful conduct have been

made could escape class-wide review due solely to the size of their businesses or the manner in

which their business records were maintained,” and citing numerous courts that are in agreement,

including Perez v. First Am. Title Ins. Co., 2009 WL 2486003, at *7 (D. Ariz. Aug. 12, 2009)

(“Even if it takes a substantial amount of time to review files and determine who is eligible for the

[denied] discount, that work can be done through discovery”)). Once Defendants’ records are

obtained, the Court will know the precise number of persons affected.




2        “Section 2-801 is patterned after Rule 23 of the Federal Rules of Civil Procedure and, because of
this close relationship between the state and federal provision, ‘federal decisions interpreting Rule 23 are
persuasive authority with regard to questions of class certification in Illinois.’” Cruz, 383 Ill. App. 3d at
761 (quoting Avery v. State Farm Mutual Automobile Insurance Co., 216 I11.2d 100, 125 (2005)).
                                                     9
        Absent certification of this class action, individuals may never know that their legal rights

have been violated, and as a result, may never obtain the redress to which they are entitled under

BIPA. Illinois courts have noted that denial of class certification where members of the putative

class have no knowledge of the lawsuit may be the “equivalent of closing the door of justice” on

the victims. Wood River Area Dev. Corp. v. Germania Fed. Sav. & Loan Assn., 198 Ill.App.3d

445,452 (5th Dist. 1990). Further, recognizing the need to protect its citizens from harms such as

identity theft, Illinois enacted BIPA specifically to regulate the collection, use, safeguarding,

handling, storage, retention, and destruction of biometric identifiers and information. A class

action would help ensure that Plaintiff and all other similarly-situated individuals have a means of

redress against Defendants for their widespread violations of BIPA.

        B.      Common Questions Of Law And Fact Exist That Predominate Over Any
                Questions Solely Affecting Individual Members Of The Class.

        Courts analyze commonality and predominance under Section 2-801 by identifying the

substantive issues that will control the outcome of the case. See Semis v. Safeco Ins. Co. ofAm.,

407 Ill. App. 3d 1164, 1167 (5th Dist. 2011); Cruz, 383 Ill. App. 3d at 773. The question then

becomes whether those issues will predominate and whether they are common to the class,

meaning that “favorable adjudication of the claims of the named plaintiffs will establish a right of

recovery in other class members.” Cruz, 383 Ill. App. 3d at 773. As stated by the Court of Appeals,

the question is will “common ... issues be the subject of the majority of the efforts of the litigants

and the court[?]” Semis, 407 Ill. App. 3d at 1168. The answer here is “yes.”

       At the heart of this litigation is Defendants’ culpable conduct under BIPA. The issues are

simple and straightforward legal questions that plainly lend themselves to class-wide resolution.

Notwithstanding the clear and unequivocal requirements of the law, Defendants disregarded

Plaintiffs and other similarly-situated individuals’ statutorily-protected privacy rights and

                                                  10
unlawfully collected, stored, used, and disseminated their biometric data in direct violation of

BIPA. Specifically, Defendants have violated BIPA because they failed to: (1) inform Plaintiff and

putative class members in writing of the purpose and length of time for which their facial geometry

was being collected, stored, disseminated and used; (2) publish a publicly available retention

schedule or guidelines for permanent destruction of the biometric data; and (3) provide Plaintiff

and putative class members a written release. Defendants treated the entire proposed class in

precisely the same manner, resulting in identical violations of BIPA. These common practices

create common issues of law and fact. In fact, the legality of Defendants’ collection, storage, use,

and dissemination of Plaintiff s and the putative class’s biometric data is the focus of this litigation.

        Indeed, once this Court determines whether Defendants’ practices of collecting, storing,

using and disseminating individuals’ biometric data without adhering to the specific requirements

of BIPA constitutes violations thereof, liability for the claims of class members will be determined

in one stroke. The material facts and issues of law are substantially the same for the members of

the class, and therefore these common issues could be tried such that proof as to one claimant

would be proof as to all members of the class. This alone establishes predominance. The only

remaining questions will be the proper measure of damages and injunctive relief, which in and of

themselves are questions common to the class. A showing of actual damages is not necessary in

order to state a claim under BIPA. See Rosenbach, 2019 IL 123186, f 40 (“[A]n individual need

not allege some actual injury or adverse effect, beyond violation of his or her rights under the Act,

in order to qualify as an ‘aggrieved’ person and be entitled to seek liquidated damages and

injunctive relief pursuant to the Act”). Accordingly, a favorable adjudication of the Plaintiffs

claims in this case will establish a right of recovery to all other class members, and thus the

commonality and predominance requirements weigh in favor of certification of the class.


                                                   11
        c.      The Named Plaintiff And Class Counsel Are Adequate Representatives Of The
                Class.

        When evaluating adequacy, courts look to whether the named plaintiff has the same

interests as those of the class and whether he or she will fairly represent them. See CE Design Ltd.,

2015 IL App. (1st) 131465, f 16. In this case, Plaintiffs interest arises from statute. The class

representative, Elliott Osborne, is a member of the proposed class and will fairly and adequately

protect the class’s interests. Plaintiff, as a condition of entering a WeWork office space rented by

his employer, was required to have his facial geometry data scanned so Defendants could use it to

track him inside the office. Defendants subsequently stored Plaintiffs facial geometry data in their

database(s). Prior to the collection of his biometric identifiers and/or biometric information,

Plaintiff was not informed of the specific limited purposes (if any) or length of time for which any

Defendant collected, stored, used, or disseminated his biometric data. Nor was Plaintiff informed

of any biometric data retention policy developed by any Defendant or when, if ever, Defendants

will permanently delete his biometric information. Finally, Plaintiff was not provided a written

release allowing any Defendant to collect, store, use, or disseminate his facial geometry. Thus,

Plaintiff was a victim of the same uniform policies and practices of Defendants as the individuals

he seeks to represent, and is not seeking any relief that is potentially antagonistic to other members

of the class. What is more, Plaintiff has the interests of those class members in mind, as

demonstrated by his willingness to sue on a class-wide basis and step forward as the class

representative, which subjects him to discovery. {See Exhibit C - Affidavit of Elliott Osborne.)

This qualifies him as a conscientious representative plaintiff and satisfies the adequacy of

representation requirement.

                                                  12
       Proposed Class Counsel, Stephan Zouras, LLP, will also fairly and adequately represent

the class. Proposed Class Counsel are highly qualified and experienced attorneys. (See Exhibit D

- Affidavit of Ryan F. Stephan and the Firm Resume attached thereto as Exhibit D-l). Stephan

Zouras, LLP, are recognized attorneys in class action lawsuits and have been designated as class

counsel in numerous class actions in state and federal courts, including pioneering efforts on behalf

of classes of employees whose rights under BIPA were violated. (See Exhibit D, Exhibit D-l).

Thus, proposed Class Counsel, too, are adequate and have the ability and resources to manage this

lawsuit.

       D.        A Class Action Is The Appropriate Method For Fair And Efficient
                 Adjudication Of This Controversy.

       Finally, a class action is the most appropriate method for the fair and efficient adjudication

of this controversy, rather than bringing individual suits which could result in inconsistent

determinations and unjust results. “It is proper to allow a class action where a defendant is alleged

to have acted wrongfully in the same basic manner toward an entire class.” P.J’s Concrete

Pumping Service, Inc. v. Nextel West Corporation, 345 Ill. App. 3d 992, 1003 (2d Dist. 2004).

“The purported class representative must establish that a successful adjudication of its individual

claims will establish a right of recovery or resolve a central issue on behalf of the class members.”

Id.

           Here, Plaintiffs claim stems from Defendants’ common and uniform policies and

practices, resulting in common violations of BIPA for all members of the class. Thus, class

certification will obviate the need for unduly duplicative litigation that might result in inconsistent

judgments concerning Defendants’ practices. Wenthold v. AT&T Technologies, Inc., 142 Ill. App.

3d 612 (1st Dist. 1986). Without a class, the Court would have to hear dozens, if not thousands, of

additional individual cases raising identical questions of liability. Moreover, class members are

                                                  13
better served by pooling resources rather than attempting to litigate individually. CE Design Ltd.,

2015IL App. (1st) 131465,      28-30 (certifying TCP A class where statutory damages were alleged

and rejecting arguments that individual lawsuits would be superior). In the interests of justice and

judicial efficiency, it is desirable to concentrate the litigation of all class members’ claims in a

single forum. For all of these reasons, the class action is the most appropriate mechanism to

adjudicate the claims in this case.

       E.      In The Event The Court Or Defendants Seek More Factual Information
               Regarding This Motion, The Court Should Allow Supplemental And
               Deferred Briefing Following Discovery.
       There is no meaningful need for discovery for the Court to certify a class in this matter;

Defendants’ practices and policies are uniform. If, however, the Court wishes for the Parties to

engage in discovery, the Court should keep the instant motion pending during the discovery period,

allow Plaintiff a supplemental brief, and defer Defendants’ response and Plaintiffs reply. Plaintiff

is moving as early as possible for class certification in part to avoid the “buy-off problem,” which

occurs when a defendant seeks to settle with a class representative on individual terms in an effort

to moot the class claims asserted by the class representative. Plaintiff is also moving for class

certification now because the class should be certified, and because no meaningful discovery is

necessary to establish that fact. The instant motion is far more than a placeholder or barebones

memorandum. Rather, Plaintiffs full arguments are set forth based on the facts known at this

extremely early stage of litigation. Should the Court wish for more detailed factual information,

the briefing schedule should be extended.

                                      IV.   CONCLUSION

        For the reasons stated above. Plaintiff respectfully requests that the Court enter an Order:

(1) certifying Plaintiffs claims as a class action; (2) appointing Plaintiff Elliott Osborne as Class

Representative; (3) appointing Stephan Zouras, LLP as Class Counsel; and (4) authorizing court-

                                                 14
facilitated notice of this class action to the class. In the alternative, this Court should allow

discovery, allow Plaintiff to supplement this briefing, and defer response and reply briefs.



       Date: November 8, 2019                         Respectfully Submitted,

                                                      /s/ Haley R. Jenkins________
                                                      Ryan F. Stephan
                                                      James B. Zouras
                                                      Haley R. Jenkins
                                                      Stephan Zouras, LLP
                                                       100 N. Riverside Plaza
                                                      Suite 2150
                                                      Chicago, Illinois 60606
                                                      312.233.1550
                                                      312.233.1560/
                                                      rstephan@stephanzouras.com
                                                      j zouras@stephanzouras. com
                                                      hj enkins@stephanzouras .com
                                                      Firm ID: 43734

                                                      Attorney for Plaintiff
                                                      and the Putative Class




                                                 15
                                 CERTIFICATE OF SERVICE

        I, the attorney, hereby certify that on November 8, 2019,1 filed the attached with the

Clerk of the Court using the electronic filing system which will send such filing to all attorneys

of record.



                                                                     /s/ Haley R. Jenkins




                                                 16
tearing Date: 11/26/2019 10:00 AM -10:00 AM
teurtroom Number:
                                                          FILED
.ocation:
                                                          11/8/2019 5:11 PM
                                              EXHIBIT A   DOROTHY BROWN
                                                          CIRCUIT CLERK
                                                          COOK COUNTY, IL
                                                          2019CH12856

                                                          7304766
     Case: l:18-cv-07756 Document#: 54 Filed: 06/19/19 Page 1 of 4 PagelD #:573




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JOSUE ALVARADO, on behalf of himself              )
and all other persons similarly situated,         )
known and unknown,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )   No. 18 C 7756
                                                  )
INTERNATIONAL LASER PRODUCTS, INC., )                 Judge Rebecca R. Pallmeyer
INTERNATIONAL TONER CORP., and      )
CRAIG FUNK, individually,           )
                                                  )
                       Defendants.                )

                                              ORDER

     Plaintiff’s motion to certify class [43] is granted. Plaintiffs are directed to furnish an
amended class notice, consistent with the court’s rulings, within seven (7) days.

                                           STATEMENT

        Plaintiff Josue Alvarado filed this lawsuit alleging that his employers, Defendants
International Laser Products, Inc. and International Toner Corp., violated the Fair Labor
Standards Act and the Minimum Wage Law by failing to pay overtime wages at the rate of one
and one-half times Alvarado’s straight pay rate. He seeks to represent a class of workers who
were also allegedly victims of this practice.

        The focus of the parties’ disagreement on this issue relates to the language of the class
notice. The court has reviewed the competing proposals and rules as follows:

         1.      Plaintiffs’ proposed class notice begins with an all-caps notice that recipients are
eligible to participate in the lawsuit even if they had previously signed a settlement agreement
that Defendants proposed and negotiated with several workers. The language of the class notice
ends with the words “THE SETTLEMENT DOCUMENT YOU SIGNED IS VOID, AND THE
LAWSUIT SEEKS TO RECOVER MORE MONEY THAN THE COMPANY OFFERED YOU.”
Defendants object to this language; Defendants contend that the court has ruled that the
agreements entered into are “not enforceable” (as stated in paragraph 3 of the Class Notice), not
that they were “void.” (Defendants’ Memorandum in Opposition to Plaintiff’s Motion to Authorize
Notice [50] [hereinafter, “Defs.’ Opp.”] at 2.) Defendants also argue, without elaboration, that
there is no “apple to apple comparison” between what the lawsuit is seeking and the relief offered
employees in the proposed settlement agreement. (Id.) Without commenting on the merits of
either of these contentions, the court directs that the final sentence of the notice be amended to
read as follows: THE SETTLEMENT DOCUMENT YOU SIGNED IS NOT ENFORCEABLE, AND
THE LAWSUIT SEEKS TO RECOVER COMPENSATION AS DESCRIBED IN THIS NOTICE.

        2.      Defendants object to Plaintiffs’ definition of the class seeking relief for alleged
violations of the Biometric Information Privacy Act (“BIPA”). Defendants note that the complaint
     Case: l:18-cv-07756 Document#: 54 Filed: 06/19/19 Page 2 of 4 PagelD #:574




defined that class as “Production Laborers and other hourly paid workers employed in Illinois by
Defendants who were required to scan their fingerprints in Defendants’ timekeeping system.”
(Defs.’ Opp. at 1; see First Amended Complaint [20] U 111.) The proposed class notice, in
contrast, defines the class as “All persons who worked for Defendants in Illinois since November
21, 2013, and who scanned their fingerprints in Defendants’ timekeeping system without first
executing a written release.” Plaintiffs contend that the revised definition is narrower than the
original, at least to the extent that it imposes a time limit and excludes persons (if any) who
executed a release. (Plaintiffs’ Reply in Support of Motion for Class Notice [52] [hereinafter,
“Pltfs.’ Reply”], at 2-3.) Plaintiffs have also cited caselaw holding that amendments to the class
definition are acceptable so long as they do not “greatly expand” the scope of the litigation beyond
what Defendants might have expected. Compare Beaton v. SpeedyPC Software, 907 F.3d 1018,
1023 (7th Cir. 2018), cert, denied, No. 18-1127, 2019 WL 979392 (U.S. Apr. 1, 2019) (approving
certification of a class narrower than the one proposed in the original complaint where defendant
had fair notice) with Supreme Auto Transport, LLC v. Arcelor Mittal USA, Inc., 902 F.3d 735, 737,
741 (7th Cir. 2018) (refusing to adopt class definition that “greatly expanded the potential scope
of the class”). The court has no information about how many more employees might be included
in the new definition; that is, neither side has explained whether there are a number of employees
other than “production laborers and other hourly paid workers” who were required to scan their
fingerprints. If the class definition is in fact significantly broader than what Defendants could have
anticipated when this case was initiated, the court would expect Defendants to provide that
information. This objection is overruled.

        3.      Defendants contend that “The notice should state that the purpose of the lawsuit
is to inform the employee of a collective action lawsuit in which s/he is potentially ‘similarly
situated.’” (Defs.’ Opp. at 2.) The court disagrees that informing employees is the purpose of the
lawsuit. That may be the purpose of Plaintiffs’ proposed notice, but using the expression “similarly
situated" is unnecessary and may be misleading. This objection, too, is overruled.

        4.        Defendants believe class members should be notified that “there is no money
available now, and no guarantee that there will be.” (Defs.’ Opp. at 2.) The court believes this
purpose can be served by making the following change to the notice form: In the fourth full
paragraph of the proposed notice, beginning with the words “The lawsuit seeks to recover owed
overtime wages for employees, plus additional damages,” the notice should read, “If Plaintiffs
prevail in this lawsuit, employees will be entitled to recover unpaid overtime wages, plus additional
damages....’’

        5.      Defendants contend employees should be warned that they may be liable to pay
costs if they do not prevail. (Defs.’ Opp. at 2-3.) Plaintiffs oppose this proposal. They cite
Boltinghouse v. Abbott Labs., Inc., 196 F. Supp. 3d 838, 843 (N.D. III. 2016), in which this court
expressed reluctance to chill the rights of workers to participate in a collective action by means of
a warning that they could be required to sit for their depositions or even pay opposing counsel
fees. (Pltfs.’ Reply at 5.) This court deemed those risks too remote to require inclusion in a notice.
The issue in this case is whether the possibility of an award of costs is equally remote.

        Defendants have cited a handful of cases in which courts have endorsed the inclusion of
a notice of this possibility: see, e.g., Dunkelv. Warrior Energy Sen/s., Inc., 304 F.R.D. 193, 207
(W.D. Pa. 2014) (dictating inclusion of a several-sentence long disclosure of possible liability for
costs); Wright v. Lehigh Valley Hosp. & Health Network, No. 10-cv-431, 2011 WL 221770, at *7
(E.D. Pa. Jan. 20, 2011) (requiring notice to include provision about opt-ins potentially paying
court costs); Creten-Miller v. Westlake Hardware, Inc., 2009 WL 2058734, at *4 (D. Kan. July 15,
2009) (modifying notice to include, “If you do not prevail on your claim, court costs and expenses

                                                  2
    Case: l:18-cv-07756 Document#: 54 Filed: 06/19/19 Page 3 of 4 PagelD #:575




may possibly be assessed against you”); Garcia v. Elite Labor Sen/., Ltd., No. 95 C 2341, 1996
WL 33500122, at *4 (N.D. III. July 11,1996) (modifying notice to include statement that, “if you do
not prevail on your claim, court costs and expenses may possibly be assessed against you”);
White v. Kcpar, Inc., No. 6:05-cv-1317-Orl-22DAB, 2006 WL 1722348, at *4 (M.D. Fla. June 20,
2006) (finding a notice defective because it did not fully inform recipients about consequences of
opting in, including potential liability for costs and expenses).

         In reaching its conclusion, the Creten-Miller court called such an award “clearly possible
and [] not merely theoretical." None of the cases it cited for this conclusion are from this Circuit,
and it is not clear that such an award has been made in a collective action here. Creten-Miller,
2009 WL 2058734 at *4 (citing Johnson v. Big Lots Stores, Inc., Nos. 04-3201, 05-6627, 2009
WL 1870862, at *9-10 (E.D. La. June 25, 2009) (awarding costs related to claims of 43 individual
participants who moved to dismiss their claims); Gomez v. Reinke, No. CV91-299-S-LMB, 2008
WL 3200794, at *6 (D. Idaho Aug.7, 2008) (awarding costs to defendants for prevailing on merits
of class action claims); Reyes v. Tex. Expawn, L.P., No. V-03-128, 2007 WL 4530533, at *2
(S.D.Tex. Dec. 19, 2007) (awarding costs to defendant as prevailing party). See also Wright, 2011
WL 221770, at *7. The court therefore remains concerned that the true purpose for inclusion of
such a notice is to discourage workers from participating in the litigation. Having reviewed
caselaw, however, the court concludes it is appropriate to amend the language under question 8
in the notice to provide some information “concerning the cost issue, without giving it undue
emphasis.” Nehmelman v. Penn Nat. Gaming, Inc., 822 F. Supp. 2d 745, 765 (N.D. III. 2011).
This court directs that the second sentence of that provision be amended to read, “If you
participate in this lawsuit and the employees lose, you will be bound by the outcome of this lawsuit
and will not receive any money, and it is possible that a portion of the court costs would be
assessed against you in that event.”

         6.      Defendants argue that notice of this case should be furnished solely by means of
first-class mail. Communication via text message or e-mail, Defendants contend, is “unwarranted
and susceptible to abuse.” (Defs.’ Opp. at 3.) Defendants also object to notice by way of a posting
at the workplace, but Plaintiffs have not requested such a process. (Defs.’ Opp. at 5; Pltfs.’ Reply
at 5-6 n.4.) Nor have Plaintiffs requested production of employee Social Security numbers and
birthdates, so the court need not address Defendants’ objection to such production. (Defs.’ Opp.
at 5-7; Pltfs.’ Reply at 8.)

         The court agrees with Plaintiffs that e-mail and text communication is the most
straightforward and effective method of communicating with the potential class members. As
observed in Calvillo v. Bull Rogers, Inc., 267 F. Supp. 3d 1307, 1315 (D.N.M. 2017), cited by
Plaintiffs, "Courts have recognized that notice by email and text is reasonable in today's mobile
society and that these methods of communication may offer a more reliable means of reaching
an individual even if that individual is away from home or has moved.” To that end, the court
directs production by Defendants of employee telephone numbers, and any known e-mail
addresses, and authorizes one reminder notice. See Boltinghouse, 196 F. Supp. 3d at 844.
Defendants’ purported concern about potential abuse or alteration of the notice (Defs.’ Opp. at 3-
4) is dispatched by Plaintiffs’ explanation that e-mail would include a .pdf version of the notice,
and text messages will direct the recipient to website that includes the form notice. (Pltfs.’ Reply
at 8.) In any event, Defendants themselves should have effective means of determining whether
persons who attempt to opt in are or have been employed by Defendants.




                                                  3
    Case: l:18-cv-07756 Document #: 54 Filed: 06/19/19 Page 4 of 4 PagelD #:576




                                      ENTER:




Dated: June 19, 2019
                                      REBECCA R. PALLMEYER
                                      United States District Judge




                                         4
EXHIBIT B
                                         IN THE CIRCUIT COURT
                                     TWENTIETH JUDICIAL CIRCUIT
                                      ST. CLAIR COUNTY, ILLINOIS

SAROYA ROBERSON, individually and on                      )
behalf of all others similarly situated,                  )
                                                          )
Plaintiff,                                                )
                                                          )        Case No. 17 -L- 733
v.                                                        )
                                                          )
SYMPHONY POST ACUTE CARE                                  )
                                                                                                  filed
NETWORK; SYMPHONY SYCAMORE                                )                                  ST. CLAIR COUNTY
LLC; SYMPHONY HEALTHCARE LLC;                             )
SYMPHONY M.L LLC; SYMPHONY                                )                              I    MAR 1 2 2019
MONARCH HOLDINGS, LLC; and DOE                            )
DEFENDANTS 1-100,                                         )
                                                          )
Defendants.                                               )

                                     MEMORANDUM AND ORDER
                                      ON CLASS CERTIFICATION

        The case comes before the Court on Plaintiffs Motion for Class Certification ("Motion").

The issues have been briefed and argued by the parties.1 The Court hereby ORDERS:

I.       NATURE OF THE CASE AND PLAINTIFF'S MOTION FOR CLASS CERTIFICATION.

         Plaintiff Saroya Roberson worked at a nursing home in Swansea, Illinois. Plaintiff alleges

that as part of timekeeping while she worked at this location, Defendants and others captured

her biometric information or biometric identifiers (a palm scan) within the meaning of the

Illinois Biometric Privacy Information Act, 740 ILCS 14/1 ("BIPA"). Defendants' opposition brief

does not dispute Roberson's biometric information or biometric identifiers were so captured.

         BIPA manifests the Illinois General Assembly's findings that:

1 Arguments were heard on December 20, 2018 before Judge Julia R. Gomrlc. On February 8, 2019, after hearing,
but before Judge Gomric ruled on the pending Motion for Class Certification, the court granted Symphony
Sycamore LLC's Motion for Substitution as a Matter of Right, and this case was subsequently assigned to the
undersigned. The court has reviewed the court file and report of proceedings held on December 20, 2018 and is
ready to proceed without the need for additional hearing.
                                                      1
                       (1) Biometrics are uniquely sensitive identifiers. "Biometrics are unlike
               other unique identifiers . . . [and] are biologically unique to the individual;
               therefore, once compromised, the individual has no recourse, is at heightened
               risk for identity theft, and is likely to withdraw from biometric-facilitated
               transactions." 740ILCS § 14/5(c).

                      (2) Biometric technology is a new frontier subject to unpredictable
               developments. "The full ramifications of biometric technology are not fully
               known." Id. at § 14/5(f).

                      (3) People are apprehensive of transactions involving their biometrics.
               The "overwhelming majority of members of the public are weary of the use of
               biometrics when such information is tied to finances and other personal
               information" and are "deterred from partaking in biometric identifier-facilitated
               transactions." Id. at § 14/5{d)-(e).

                       (4) Regulation of biometric collection, use, and storage serves the public
               interest. The "public welfare, security and safety will be served by regulating the
               collection, use, safeguarding, handling, storage, retention, and destruction of
               biometric identifiers and information." Id. at § 14/5{g).

       Accordingly, BIPA puts certain requirements on parties dealing with biometric identifiers

or biometric information, including:

              (b) No private entity may collect, capture, purchase, receive through
              trade, or otherwise obtain a person's or a customer's biometric identifier
              or biometric information, unless it first:

                    (1) informs the subject or the subject's legally authorized
               representative in writing that a biometric identifier or biometric
               information is being collected or stored;

                   (2) informs the subject or the subject's legally authorized
              representative in writing of the specific purpose and length of term for
              which a biometric identifier or biometric information is being collected,
              stored, and used; and

                  (3) receives a written release executed by the subject of the
              biometric identifier or biometric information or the subject's legally
              authorized representative.

740 ILCS 14/5(b) (2018).

                                                2
        Plaintiff alleges none of these requirements were met when capturing her biometric

information. Defendants' opposition to the Motion does not dispute this.

        BIPA further provides a right of action for violations of its requirements:

               Sec. 20. Right of action. Any person aggrieved by a violation of this Act
               shall have a right of action in a State circuit court... against an offending
               party. A prevailing party may recover for each violation:

               (1) against a private entity that negligently violates a provision of this Act,
               liquidated damages of $1,000 or actual damages, whichever is greater;

               (2) against a private entity that intentionally violates a provision of this
               Act, liquidated damages of $5,000 or actual damages, whichever is
               greater;....

740 ILCS 14/20 (2018). Plaintiff brought this action pursuant to these and other provisions of

BIPA.

        Plaintiff alleges the Swansea, Illinois location where her biometric identifiers were

captured is part of a network, the Symphony Post Acute Network ("SPAN" or the "Network").

She seeks to certify a class of Illinois citizens who had their biometric information or biometric

identifiers captured, collected, etc. at any Illinois location in the Network (and associated

subclasses discussed below):

        All Illinois citizens whose biometric information was collected, captured, purchased,
        received through trade, or otherwise obtained in Illinois at any location associated with
        the Symphony Post Acute Care Network, a/k/a Symphony Post Acute Network, as set
        forth in the Illinois Biometric Information Privacy Act, 740 ILCS 14/5 etseq.

        Excluded from the proposed Class are employees, officers, directors, subsidiaries and
        affiliates of any person or business associated with the Symphony Post Acute Care
        Network, a/k/a Symphony Post Acute Network, the judge or any officer of the court
        presiding over this action.

II.     LAW REGARDING A DETERMINATION OF CLASS CERTIFICATION.

        "In determining whether to certify a proposed class, the trial court . . . should avoid
                                              3
deciding the underlying merits of the case or resolving unsettled legal questions." CE Design

Ltd. v. C & T Pizza, Inc., 2015 IL App (1st) 131465 (2015), H 9. "In making its decision as to

whether to certify a class, the court may consider any matters of fact or law properly presented

by the record, which includes the pleadings, depositions, affidavits, answers to interrogatories,

and any evidence that may be adduced at the hearings." Bueker, 2016 IL App (5th) 150282 at H

22.    "To determine whether the proposed class should be certified, the court accepts the

allegations of the complaint as true." Clark, 343 III. App. 3d at 544-45. See also CD Design,

2015 IL App (1st) 131465 at H 9 ("In determining whether to certify a proposed class, the trial

court accepts the allegations of the complaint as true . . . ."); S37 Mgmt, 2011 IL App (1st)

102496 at H 15 (same).

        The factors which the Court must consider on a motion for class certification are the

familiar framework established by statute. For a suit to proceed as a class action in Illinois, the

Court must find that: (1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of fact or law common to the class, which predominate over any

questions affecting only individual members; (3) the representative parties will fairly and

adequately protect the interests of the class; and (4) a class action is an appropriate method for

the fair and efficient adjudication of the controversy. 735 ILCS 5/2-801 (2018). See also e.g.

Clark, etal. v. TAP Pharm. Prods., Inc., etal., 343 III. App. 3d 538, 544-45 (5th Dist. 2003).

III.    FIRST FACTOR: NUMEROSITY (735 ILCS 5-2/801(1)).

        Section 801(1) requires not only that the number of plaintiffs be numerous, but also

that joinder of plaintiffs in one individual action be impractical. 735 ILCS 5/2-801(1). Where

there are a number of potential claimants, and the individual amount claimed by each is small.

                                                  4
making redress on an individual level difficult, if not impossible, Illinois courts have been

particularly receptive to proceeding on a class action basis. Miner v. Gillette Co., 87 lll.2d 7

(1981). Avoiding unnecessary burdens on the courts themselves is also a legitimate concern.

"Affirming the trial court's class certification order will avoid the filing of numerous, repetitive

cases placing a burden on the court." Fakhoury v. Pappas, 395 III. App. 3d 302, 316 (1st Dist.

2009).

         Plaintiff states that Defendants have identified, at a minimum, 552 workers who would

be members of the class from the Swansea, Illinois location alone. Defendants' opposition to

the Motion does not dispute this; in fact. Defendants' opposition does not mention numerosity

at all. Accordingly, the Court finds that the numerosity factor is satisfied. See Wood River Area

Dev. Corp. v. Germania Fed. Sav. and LoanAss'n, 198 III. App. 3d 445 (5th Dist. 1990).

IV.      SECOND FACTOR: COMMON AND PREDOMINANT ISSUES OF FACT OR LAW (735 ILCS 5-
         2/801(2)).

         Section 801(2) requires "questions of fact or law common to the class." 735 ILCS 5/2-

801(2) (2018). As the statute is phrased in the alternative, certification requires "only that

there be either a predominating common issue of law or fact, not both." Martin v. Heinold

Commodities, Inc., 117 lll.2d 67,81 (1994).

         Plaintiff suggests that a case presents common issues when defendants have engaged in

the same or similar course of conduct, and that this is particularly true where - as here - the

claims are based predominantly upon the application of a single statute or statutory scheme.

"A common question may be shown when the claims of the individual class members are based

upon the common application of a statute ...." Clark, 343 III. App. 3d at 548. See also Bueker,

2016IL App (5th) 150282, H 27 ("With regard to the commonality requirement, a common issue
                                              5
may be shown where the claims of the individual class members are based upon the common

application of a statute or where the proposed class members are aggrieved by the same or

similar conduct or pattern of conduct."); Hall, 376 III. App. 3d at 831 (same).2 Defendants'

opposition to the Motion did not dispute this general premise.

         Thus, according to Plaintiff, "Examination quickly establishes that commonality is easily

satisfied in this case. All class members are citizens of Illinois. All are proceeding principally

under a single Illinois statute, BIPA. Each was subjected to an identical course of conduct by

defendants: The capture of their biometric information."

         Plaintiff further goes on to enumerate specific questions of law or fact which she states

will predominate:

                   a.       Whether the Defendants captured, collected, stored or used the
                            biometric information of the Plaintiff and the Class?

                   b.       If the Defendants captured, collected, stored or used the biometric
                            information of the Plaintiff and the Class, did the Defendants inform the
                            Plaintiff and the Class in writing that a biometric identifier or biometric
                            information was being collected or stored?

                  c.        If the Defendants captured, collected, stored or used the biometric
                            information of the Plaintiff and the Class, did the Defendants inform the
                            Plaintiff and the Class in writing of the specific purpose and length of
                            term for which a biometric identifier or biometric information was being
                            collected, stored, and used?

                  d.        If the Defendants captured, collected, stored or used the biometric
                            information of the Plaintiff and the Class, did the Defendants receive a
                            written release executed by the Plaintiff and the Class of the biometric
                            identifier or biometric information or the Plaintiff's or Class' legally

2 Bearing in mind that the court does not consider the merits at this stage, see supra, the Court also does not
consider which class members will ultimately prevail. "That some members of the class are not entitled to relief
because of some particular factor will not bar the class action." Clark, 343 III. App. 3d at 549. See also Hall, 376 III.
App. 3d at 831-32 ("That some members of the class are not entitled to relief will not bar the class action.").
                                                           6
                       authorized representative?

               e.      If the Defendants captured, collected, stored or used the biometric
                       information of the Plaintiff and the Class, did the Defendants develop a
                       written policy, made available to the public, establishing a retention
                       schedule and guidelines for permanently destroying biometric identifiers
                       and biometric information when the initial purpose for collecting or
                       obtaining such identifiers or information has been satisfied or within 3
                       years of the individual's last interaction with the private entity, whichever
                       occurs first?

               f.      Whether Defendants' violations of BIPA were negligent, or instead,
                       intentional or reckless, within the meaning of 740ILCS 14/20?

Thus, Plaintiff summarizes: "Defendants' compliance with the requirements of BIPA - a single

statutory scheme - is the central question in this case. This same question will predominate for

each and every class member."

       Defendants argue that common questions do not predominate in this case. Defendants

assert that "'The purpose of the predominance requirement is to ensure that the proposed

class is sufficiently cohesive to warrant adjudication by representation ...' Smith v. Illinois Cent.

R.R. Co., 223 III. 2d 441, 448 (2006)." According to Defendants, to satisfy this predominance

requirement, a plaintiff must show that "successful adjudication of the class representative's

individual claim 'will establish a right of recovery in other class members' such that 'all that

should remain is for other class members to file proof of their claim., Id. (quotation omitted);

see also Mashalv. City of Chicago, 2012 IL112341, H33 (same)."

       Defendants then go on to provide a list of issues they claim defeat commonality and

predominance in this case:

               a.      whether a class member used the same type of "finger or hand print
                       reader/scanner" that Roberson used,

                                                  7
               b.     whether a class member has suffered a sufficient injury to invoke BIPA's
                      private right of action,

               c.     whether a class member has suffered actual injury such that actual
                      damages could be recovered in excess of the BIPA's liquidated damages.

               d.     whether that injury exceeds the liquidated damages provision in BIPA,

               e.     whether that injury was suffered at the hands of any person or business
                      that is in fact "associated with the Symphony Post-Acute Care Network,
                      a/k/a Symphony Post-Acute Network,"

               f.     whether that entity acted negligently or willfully with respect to that
                      particular class member.

               g-     whether that class member's claim is subject to any affirmative defenses,
                      like consent or ratification.

       First, since the hearing on Plaintiff's Motion on December 20, 2018, the Supreme Court

of Illinois has ruled that "an individual need not allege some injury or adverse effect, beyond

violation of this or her right under [BIPA], in order to qualify as an 'aggrieved' person and be

entitled to seek liquidated damages and injunctive relief pursuant to the Act." Rosenbach v. Six

Flags Entertainment Carp., 2019 II123186, slip op. at p.13 (III. Jan. 25, 2019). As such, many of

the arguments raised above are moot.

       Moreover, it is well-established that by themselves, such issues do not defeat class

certification. "Individual questions of injury and damages do not defeat class certification."

Clark, 343 III. App. 3d at 549. See also Hall, 376 III. App. 3d at 832 (same). At most, if damage

questions do present significant issues, they can be handled in ancillary proceedings. "It is

appropriate to litigate the questions of law or fact common to all members of the class and.

after the determination of the common questions, to determine in an ancillary proceeding or

proceedings the questions that may be peculiar to individual class members." Clark, 343 III.
                                                 8
App. 3d at 548 (internal quotations omitted).         In fact, Defendants' own cited authority

establishes that these differences (if true) are generally not grounds to defeat class

certification. Walczak v. Onyx Acceptance Carp., 365 III. App. 3d 664, 679 (2nd Dist. 2006).

("Moreover, we note that, generally, individual counterclaims or defenses do not render a case

unsuitable for class action.")

        More broadly, Defendants' characterization of the common issues in this case, and

which of them will predominate, is questionable. Smith was a toxic tort case involving a train

derailment, and then a resulting chemical spill, with all the attenuated questions as to

proximate causation of bodily injury resulting from a complicated series of events. Smith, 233

lll.2d 442-58. This is not that case. This case involves a single statutory scheme - BIPA - and

the issues presented can be summarized in a straightforward way: Did the Network capture

biometric information from members of the class, and if so, did they comply with BIPA while

doing so? These questions are what will consume "the bulk of the time at trial." Smith, 233

lll.2d at 458.

        That BIPA's straightforward, statutory requirements may have been met in some cases.

but not others, does not preclude class certification, as Defendants suggest. First, this invites

the Court to determine the merits of the case, which the Court does not do at this stage, as has

already been established.

        Second, the fact that some class members may recover, but not all, is no impediment to

class certification. "That some members of the class are not entitled to relief because of some

particular factor will not bar the class action." Clark, 343 III. App. 3d at 549. See also Hall, 376

III. App. 3d at 831-32 ("That some members of the class are not entitled to relief will not bar the

                                                 9
class action.").

        Third, the flexibility of the class action procedure ensures that even if the issues

Defendants raise do become significant at some future point in time, the Gourt has the ability

to address such matters then. "If individual damage determinations are necessary, the court

can utilize various procedures to determine damages, including the creation of subclasses."

Bueker, 2016 IL App (5th), U 31 (citing Hall, 376 III. App. 3d at 832). "Furthermore, if the class

becomes unmanageable at some later time in the litigation, the court always has the option to

set aside the class certification or a portion of it." Id. (citing Purcell & Wardrope Chtd. v. Hertz

Corp., 175 lll.App.3d 1069, 1075 (1st Dist. 1988)).

        Finally, while the Court finds that common questions of fact or law will predominate this

case as a whole, it alternately finds that issue certification would be appropriate as well. Even

in cases involving the most complex questions of injury or damages - and again, this is not that

case, as it arises under a single simple statute - classes may be certified as to issues, such as

legal issues, or the issue of liability. Even the cases Defendants themselves cite recognize this.

See e.g. Smith, 223 lll.2d at 457 ("the trial court in this case did not limit class certification to

the issue of liability . . . ."); Bueker, 2016 IL App (5th) 150282, H 34 (courts have the ability to

limit certification for liability purposes only). Thus, in the alternative, the commonality and

predominance of legal and liability issues in this case demonstrate it is also appropriately suited

for certification as to common legal issues, and to issues concerning liability.

V.     THIRD FACTOR: ADEQUATE REPRESENTATION OF THE INTERESTS OF THE CLASS (735
       IlCS 5-2/801(3)).

        Section 801(3) requires that the "representative parties will fairly and adequately

protect the interests of the class." 735 ILCS 5/2-801(2) (2018). Adequate representation has
                                                 10
two components:       (1) adequacy of the named Plaintiff; and (2) adequacy of the named

Plaintiffs attorneys. See Miner v. Gillette Co., 87 III.2d 7 (1981). As Defendant posits, "[t]he

purpose of the adequate representation requirement is to ensure that all class members will

receive proper, efficient, and appropriate protection of their interests in the presentation of the

claim. Walczak, 365 III. App. 3d at 678.

          Defendants do not argue that Plaintiff's attorneys are inadequate. Accordingly, the

Court accepts that they will provide proper, efficient, and appropriate protection of the

interests of the class in presenting the claims.

          Defendants do, however, challenge the adequacy of Plaintiff Roberson. The principal

argument made by Defendants is that the interests of Roberson are antagonistic to those of the

class, as class members may want to seek a monetary award, and that (according to

Defendants) during her deposition Roberson disclaimed any intention of seeking a monetary

recovery.

       This is wholly unpersuasive.     Plaintiff, by way of her pleadings, discovery responses,

statements of her attorneys, and otherwise, has made it abundantly clear on multiple occasions

that she seeks a monetary recovery in this action, not only on her own behalf, but also on

behalf of the other class members. Her deposition responses did not contradict that. In fact.

Plaintiff stated she wants the law (BIPA) enforced, and BIPA expressly provides for monetary

awards.

       The rest of Defendants' adequacy arguments are much in the same vein.              Quizzing

Plaintiff on what she understands about Defendants' corporate structure, or how the law

interprets "injury" or "damages," does nothing to demonstrate Plaintiffs inadequacy as a class

                                                   11
representative, as it does nothing to show that Plaintiff is either antagonistic to the class or will

fail to properly pursue the interests of the class.      It merely demonstrates that Plaintiff, a

layperson, does not understand the intricacies of the law or lawsuits.           But that is why a

representative is - not only encouraged, but outright required-to hire effective legal counsel.

          In short, the quantum of understanding necessary on the part of a representative is not

nearly as complex as Defendants would have it. "The plaintiff class representative need only

have a marginal familiarity with the facts of his case and does not need to understand the legal

theories upon which his case is based to a greater extent." Clark, 343 III. App. 3d at 550-51

(internal quotations omitted). The Court finds that the adequacy of representation requirement

is fulfilled in this case.

VI.       FOURTH FACTOR: THE CLASS ACTION PROCEDURE IS THE APPROPRIATE METHOD FOR
          THE FAIR AND EFFICIENT ADJUDICATION OF THE CONTROVERSY (735 ILCS 5-2/801(4)).

          Finally, the fourth statutory factor requires the Court to consider whether "(t]he class

action is an appropriate method for the fair and efficient adjudication of the controversy." 735

ILCS 5/2-801(d) (2018). The balance of Defendants' remaining arguments are entered on this

factor.

          One of these arguments centers around who was Plaintiffs employer. Defendants seem

to invest this with independent legal significance. But this was already addressed in the context

of Defendants' § 2-615 motion to dismiss. The terms "employer" and "employee" appear

nowhere in BIPA, nor do any related terms.            In fact, BIPA expressly contemplates many

circumstances well outside the employment context, such as "finger-scan technologies at

grocery stores, gas stations, and school cafeterias." 740 ILCS 14-5(b) (2018).

          Accordingly, dividing the world up into "Employer Defendants" and "Non-Employer
                                                 12
Defendants" is meaningless for purposes of BIPA liability, which applies to any "private entity"

(740 lies 14/10-15 (2018)) who constitutes an "offending party" (740ILCS14-20 (2018)).

       To the extent Defendants' argument asks this Court to first construe those terms, and

then to apply them to the facts of this case, the Court must decline. This involves disputed

issues of fact, going to the merits of the case, and/or unsettled legal issues. As previously

established, it is not the province of the Court to decide these issues on a motion to certify a

class. Nor will the Court render an advisory opinion. Indeed, issues like this weigh affirmatively

in favor of class certification, as they will be common questions to which any affected class

member will seek an answer - no matter what that answer may be.

       Much the same is true for Defendants' other arguments, which may be broadly

classified as "corporate liability." Defendants claim each Network location is independently

owned and operated, and argue that only some defendants will be liable as to some class

members, mentioning in passing things such as the statutes regarding limited liabilities.

Defendants make a further argument that they cannot be held liable for anything other than

events occurring in Swansea.       Defendants even go so far as to as to argue there are

"constitutional concerns" as to the rights of any non-party entities. Defendants do not provide

any explanation, however, as to how Defendants would have standing to raise any such

concerns on behalf of entities with whom they also disavow any connection.

       For her part. Plaintiff points out that she has pleaded from the outset of the case a

variety of theories assessing mutual liability of the Network. Those theories include topics such

as respondeat superior, alter ego, agency, joint enterprise, civil conspiracy, etc. Plaintiff points

out any assertion by Defendants as to who did or did not operate any given Network location

                                                 13
simply begs the questions this lawsuit will answer.     Plaintiff further contends that the fact

Defendants raise these common questions shows all the more strongly why this case should

proceed as a class action.

        Both sides have presented discovery responses, discovery productions, public

documents. Network documents, etc. in support of their positions. The Court has reviewed all

of these materials. The Court finds that none of these materials conclusively resolves such

issues either way.

        Accordingly, the Court concludes that the parties have legitimate disputes of material

facts over these issues, and those issues intersect in several instances with unresolved

questions of law. The Court further finds that many of these arguments go to the merits of the

case. As such, the Court will not resolve them on a motion for class certification. Nor will the

Court issue an advisory opinion.

        Once again, the presence of such sweeping issues - essentially, "who is liable for what,

and to whom" - argues in favor of class certification, not against it. Seeking the answers to

these questions - questions applicable across the class, and the common answers which will be

generated - makes proceeding on a class basis an appropriate method for the fair and efficient

adjudication of these controversies.

VII.   ORDER AND FINDINGS.

        Pursuant to the foregoing analysis, the Court finds the case is proper to proceed as a

class action in accordance with 735 ILCS 5/2-801 (2018).       The Court hereby certifies the

following class:

        All Illinois citizens whose biometric information was collected, captured, purchased,
       received through trade, or otherwise obtained in Illinois at any location associated with
                                               14
       the Symphony Post Acute Care Network, a/k/a Symphony Post Acute Network, as set
       forth in the Illinois Biometric Information Privacy Act, 740ILCS 14/5 etseq.

       Excluded from the proposed Class are employees, officers, directors, subsidiaries and
       affiliates of any person or business associated with the Symphony Post Acute Care
       Network, a/k/a Symphony Post Acute Network, the judge or any officer of the court
       presiding over this action.

The Court also finds it appropriate to certify the following subclass:

       All Illinois citizens whose biometric information was collected, captured, purchased,
       received through trade, or otherwise obtained in Illinois at the Symphony Post Acute
       Care Network, a/k/a Symphony Post Acute Network location in Swansea, Illinois, as set
       forth in the Illinois Biometric Information Privacy Act, 740 ILCS 14/5 etseq.

       Excluded from the proposed Class are employees, officers, directors, subsidiaries and
       affiliates of any person or business associated with the Symphony Post Acute Care
       Network, a/k/a Symphony Post Acute Network, the judge or any officer of the court
       presiding over this action.

The Court finds it appropriate to certify each of these classes as to all issues in this case. The

Court further finds it appropriate to certify these classes as to legal and factual issues

concerning the liability of the Network and those associated with it.         The Court reserves

jurisdiction to certify further subclasses or otherwise amend these certifications as

circumstances warrant.

SO ORDERED:

DATE: March 12, 2019.
                                                      Hon. Kevin T. Hoerner




                                                 15
EXHIBIT C
DocuSign Envelope ID: 131213FC-439C-4CB3-8AB8-B661A6B1EC76




                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                  COUNTY DEPARTMENT, CHANCERY DIVISION

            ELLIOTT OSBORNE, individually, and on                  )
            behalf of all others similarly situated,               )
                                                                   )
                                     Plaintiff,                    )
                                                                   )     Case No. 2019-CH-I2856
                     v.                                            )
                                                                   )
            WEWORK COMPANIES INC., WEWORK        )
            CONSTRUCTION LLC, WW 210 N GREEN       )
            LLC d/b/a WEWORK, 332 S MICHIGAN       )
            TENANT LLC d/b/a WEWORK GRANT          )
            PARK, WW 111 WEST ILLINOIS LLC d/b/a )
            WEWORK RIVER NORTH, 20 W KINZIE        )
            TENANT LLC d/b/a WEWORK4,100 S STATE)
            STREET TENANT LLC d/b/a WEWORK5,125 )
            S CLARK STREET TENANT LLC d/b/a        )
            WEWORK6, 222 S RIVERSIDE PLAZA         )
            TENANT LLC d/b/a WEWORK8,330 NORTH )
            WABASH TENANT LLC d/b/a WEWORK9, )
            515 N STATE STREET TENANT LLC d/b/a    )
            WEWORK10,1 SOUTH DEARBORN STREET)
            TENANT LLC d/b/a WEWORK11, 625 WEST )
            ADAMS STREET TENANT LLC,               )
                                                                   )
                                     Defendants.                   )

                                           AFFIDAVIT OF ELLIOTT OSBORNE

                     I, Elliott Osborne, being first duly cautioned, swear and affirm as follows:

                 1. lam over the age of 18 and competent to testify.

                2. I am the Named Plaintiff and proposed Class Representative in this case.

                 3. I understand what it means to be a class representative. As a class representative, I am
                    looking out for the interests of the other class members.
DocuSign Envelope ID: 131213FC-439C-4CB3-8AB8-B661A6B1EC76




                4. I do not have any conflicts with the class members because they were treated like I was
                   with respect to this lawsuit. I have their interests in mind, as well as my own, in bringing
                   this lawsuit.


            FURTHER YOUR AFFIANT S AYETH NOT.

                                                                      v—DocuSigned by:

                    11/8/2019
            Date:                                                _____ v   -E59?0O?7E1BB463...
                                                                 Elliott Osborne
EXHIBIT D
              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                  COUNTY DEPARTMENT, CHANCERY DIVISION

ELLIOTT OSBORNE, individually, and on             )
behalf of all others similarly situated,          )
                                                  )
                     Plaintiff,                   )
                                                  )     Case No. 2019-CH-12S56
      v.                                          )
                                                  )
WE WORK COMPANIES INC., WEWORK                    )
CONSTRUCTION LLC, WW 210 N GREEN                  )
LLC d/b/a WEWORK, 332 S MICHIGAN                  )
TENANT LLC d/b/a WEWORK GRANT                     )
PARK, WW 111 WEST ILLINOIS LLC d/b/a              )
WEWORK RIVER NORTH, 20 W KINZIE                   )
TENANT LLC d/b/a WEWORK4,100 S                    )
STATE STREET TENANT LLC d/b/a                     )
WEWORKS, 125 S CLARK STREET                       )
TENANT LLC d/b/a WEWORK6,222 S                    )
RIVERSIDE PLAZA TENANT LLC d/b/a                  )
WEWORKS, 330 NORTH WABASH                         )
TENANT LLC d/b/a WEWORK9,515 N                    )
STATE STREET TENANT LLC d/b/a                     )
WEWORK10,1 SOUTH DEARBORN                         )
STREET TENANT LLC d/b/a WEWORK11,                 )
625 WEST ADAMS STREET TENANT LLC,                 )
                                                  )
                     Defendants.                  )




                            AFFIDAVIT OF HALEY R. JENKINS

      I, Haley R. Jenkins, being first duly cautioned, swears and affirms as follows:

  1. I am one of Plaintiffs Counsel in the above-referenced matter.

  2. I submit this Affidavit in support of Plaintiffs Motion for Class Certification and Request
     for Discovery on Certification Issues.
     3. I am a Partner of the law firm of Stephan Zouras, LLP. Attached hereto as Exhibit D-l is
        a true and correct copy of the firm’s resume.

 FURTHER YOUR AFFIANT SAYETH NOT.


 Date: November 8.2019                                /s/ Haley R Jenkins
                                                     Haley R. Jenkins
 Subscribed and sworn to
 before me on this
                                  HV




(j$mary Public '              J
                                               es r Wnois
                                                s SeP 18, 2022
EXHIBIT D-l
STEPHANZOURAS
                                                                                              100 North Riverside Plaza, Suite 2150
                                                                                                            Chicago, Illinois 60608
                                                                                                  P 312-233-1550 j F 312-233-1560
ATTORNEYS AT LAW                                                                                               stephanzouras.com



                                                    FIRM PROFILE

STEPHAN ZOURAS, LLP is a national law firm which concentrates on helping our clients in complex class and individual
litigation. The firm is widely recognized for its vigorous advocacy, skill, integrity and experience litigating wage and hour
law and other employment disputes, mass torts and catastrophic personal injury, consumer protection, cybersecurity,
products liability and other complex litigation. We are routinely appointed lead counsel in high-stakes, groundbreaking,
rapidly-developing areas with far-reaching impact. Our attorneys have testified before legislative bodies and worked
on legislation designed to protect worker's rights.

Our Chicago-based firm is recognized for its leadership, its zealous, thorough and efficient prosecution of class actions,
and for achieving outstanding results at both the trial and appellate levels throughout the United States. The firm's two
founding partners, James B. Zouras and Ryan F. Stephan, have successfully prosecuted claims ranging from individual
wrongful death and other catastrophic injury cases to complex, multi-district class and collective actions which have
collectively resulted in a recovery of more than $150,000,000 for hundreds of thousands of individuals. Stephan Zouras,
LLP has "substantial class action experience [and] have secured multi-million-dollar class recoveries...." Bhattacharya k
Capgemini North America, Inc,, 324 F.R.D. 353, 363 (N.D. III. 2018) (Kennedy, J.)

                                             PRINCIPAL ATTORNEYS
JAMES B. ZOURAS is a founding principal of Stephan Zouras, LLP. Dedicating his entire professional career to
combating corporate abuse and injustice, Jim has helped thousands of people recover tens of millions of dollars in
damages in individual and class actions arising under federal wage and hour laws including the Fair Labor Standards
Act ("FLSA") and comparable state wage laws, other complex litigation and catastrophic personal injury. Jim has been
appointed lead or co-lead counsel on dozens of contested class actions throughout the United States. He has
successfully tried over a dozen jury trials and argued over 14 appeals as lead appellate counsel before the federal and
state appellate courts. In 2000, Jim was named among the Chicago Daily Law Bulletin's "Top 40 Lawyers Under Age 40,"
one of the youngest lawyers ever bestowed that honor. Jim and his cases have been profiled by numerous media outlets
including the Chicago Tribune, the Chicago Sun-Times, Bloomberg BNA, Billboard Magazine and TMZ. Jim has also been
interviewed by CBS Consumer Watch. Jim is frequently invited as a speaker at national class action litigation seminars.
Jim is a 1995 graduate of DePaul University College of Law, where he served as Editor of the Law Review and graduated
in the top 10% of his class.

RYAN F. STEPHAN is a founding principal of Stephan Zouras, LLP. Throughout his career, Ryan has been a passionate
advocate for employee rights, and has helped thousands of clients recover damages in unpaid overtime, employment
disputes, business litigation, products liability and personal injury cases. Ryan has successfully tried cases to verdict
including obtaining a $9,000,000 verdict on behalf of 200 employees who were misclassified and denied overtime pay.
Ryan has also served as lead or co-lead counsel on dozens of complex class and collective action cases involving wage
and hour matters and has helped recover damages for tens of thousands of wronged employees. In these cases, Ryan
has helped establish precedent in wage and hour law, forced major corporations to change unlawful employment
practices and helped recover tens of millions of dollars in unpaid wages for his clients. Ryan and his cases have been
profiled by numerous media outlets including Good Morning America, Fortune, ESPN, Fox News, The Guardian, The
New York Times, Think Progress, USA Today and Vice Sports. Ryan is a 2000 graduate from Chicago Kent College of
Law




CHICAGO                                PHILADELPHIA                                            CHARLOTTE
                                                                                                100 North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                              Chicago, Illinois 60808
                                                                                                    P 312-233-1550 | F 312-233-1560
                                                                                                                 stephanzouras.com




Ryan and Jim are admitted to the Supreme Court of the United States as well as the Trial Bar of the United States District
Court for the Northern District of Illinois. In addition, they have been admitted or admitted pro hac vicelo prosecute
class actions in the Southern and Eastern Districts of New York, the District of New Jersey, the Eastern and Middle
Districts of Pennsylvania, the Western District of North Carolina, the Superior Court for the State of California, the Central
District of Illinois, the District of Minnesota the Eastern District of Michigan, the Eastern District of Missouri, the District
of Maryland, the Southern District of Ohio, the Northern, Middle and Southern Districts of Florida, the Northern District
of Texas, the District of Massachusetts, the District of Minnesota, the First Judicial District of Pennsylvania, the Western
District of Washington and the Southern and Northern Districts of Iowa.

In every consecutive year since 2009, Chicago Magazine's Super Lawyer Section selected both Jim and Ryan as two of
the top attorneys in Illinois, a distinction given to no more than 5% of the lawyers in the state.

                                                        PARTNERS

ANDREW C. FICZKO is a partner of Stephan Zouras, LLP. A tireless fighter for working people, Andy has spent his entire
professional career litigating on behalf of employees in class and collective actions nationwide. Andy has helped
thousands of clients recover damages in cases involving unpaid minimum and overtime wages and other benefits. Andy
served as the second chair in two major federal jury trials to verdict on behalf of Plaintiffs in wage and hour matters and
one state jury trial to verdict on behalf of Plaintiffs in a breach of contract matter. A 2009 graduate from Drake University
Law School in 2009, Andy is admitted to the Trial Bar of the United States District Court for the Northern District of
Illinois has been admitted pro hac vice to the Southern District of New York, the Southern and Northern Districts of
Iowa, District of Massachusetts, Eastern District of Pennsylvania, and the Western District of Washington. In every
consecutive year since 2014, Andy has been recognized by Chicago Magazine's Super Lawyer section as a Rising Star, a
distinction given to no more than 2.5% of Illinois lawyers.

TERESA M. BECVAR is a partner of Stephan Zouras, LLP. A steadfast advocate for individual rights, Teresa has helped
thousands of clients hold corporations accountable in employment and consumer protection cases. Teresa has extensive
experience in a wide range of employment cases, including wage and hour class and collective actions and employment
discrimination. Teresa is a 2013 graduate of Chicago-Kent College of Law, where she served as Editor of the Law Review
and graduated in the top 15% of her class. Teresa has been admitted pro hac viceto the Eastern and Southern Districts
of New York, the Western District of Washington, the Middle District of Florida and the Central District of California. In
every consecutive year since 2016, Teresa has been recognized by Chicago Magazine's Super Lawyer section as a Rising
Star, a distinction given to no more than 2.5% of Illinois lawyers.

CATHERINE T. MITCHELL is a partner of Stephan Zouras, LLP who graduated from The John Marshall Law School in
2015. Catherine litigates on behalf of Stephan Zouras, LLP's clients in both class action and individual litigation,
representing people in a wide-range of legal disputes, including unpaid wages, employee misclassification, mass torts,
antitrust, and consumer fraud. Catherine is an active member of the Women's Bar Association of Illinois and the Young
Lawyers Society of the Chicago Bar Association, and served as a Chapter Editor for the Second Edition of BNA's Age
Discrimination in Employment Act Treatise. Catherine is admitted to practice in Illinois, the District of Colorado, the
Eastern District of Wisconsin and has been admitted pro hac vice to the Southern and Eastern District of New York, the
District of Florida-Tampa Division, the Southern District of Iowa and the Eastern District of North Carolina. Catherine




CHICAGO                                  PHILADELPHIA                                             CHARLOTTE
STEPHAMZOURAS
                                                                                            100 North Riverside Plaza, Suite 2150
                                                                                                          Chicago, Illinois 60S06
                                            9                                                   P 312-233-1550 j F312-233-1560
ATTORNEYS AT LAW                                                                                             stephanzouras.com


earned her Bachelor's Degree from Saint Mary's College where she was a member of the Dean's list and served as a
Member Counselor in the Business Enterprise Law Clinic. Catherine is currently an active member of the Women's Bar
Association as well as a Director on The John Marshall Law School Alumni Association's Board of Directors.



                                            ASSOCIATE ATTORNEYS

HALEY R. JENKINS graduated cum lauds from Chicago-Kent College of Law in 2016. Haley litigates on behalf of
Stephan Zouras, LLP's clients in both class action and individual litigation. A spirited advocate, Haley represents clients
in legal disputes involving unpaid wages, employee misclassification, antitrust, consumer fraud, whistleblower actions,
and qui tam cases. She is currently a member of the legal team advocating for clients' biometric privacy rights in cutting-
edge cases against employers and biometric device manufacturers that unlawfully collect, store, use and disseminate
employees' and consumers' biometrics data. Haley is admitted to practice in Illinois and the District of Colorado and has
been admitted pro hac vicelo the Middle District of Pennsylvania. Haley graduated from the University of Illinois at
Urbana-Champaign in 2013 where she majored in English.

ANNA M. CERAGIOU earned her Juris Doctor from Chicago-Kent College of Law where she was named to the Dean's
List and elected President of the Moot Court Honor Society. She was one of only twelve graduating students inducted
into the Chicago-Kent Bar & Gavel Society. Anna is a skilled and dedicated advocate for individuals and groups of people
who have been injured, deprived of earned wages or otherwise mistreated by employers. She has worked tirelessly on
an array of individual and class actions lawsuits involving unpaid wages, employee misclassification, unlawful credit
checks and consumer fraud. Anna received her undergraduate degree from Marquette University where she double-
majored in Writing Intensive English and Politics in Law.



                                                    OF COUNSEL

DAVID J. COHEN, a highly skilled and successful class-action attorney, joined Stephan Zouras, LLP in April 2016 and
manages our Philadelphia office. Dave has spent his entire career fighting to protect the rights of thousands of
employees, consumers, shareholders, and union members. Before joining Stephan Zouras, Dave worked on, and ran,
dozens of significant antitrust, consumer, employment and securities matters for four highly-regarded Philadelphia
firms. Before joining the private sector, Dave completed a unique clerkship with the Hon. Stephen E. Levin in the
Philadelphia Court of Common Pleas, during which he not only helped to develop a respected and efficient system for
the resolution of the Court's class action cases, but also contributed to several well-regarded works on class actions.
Dave earned a J.D. from the Temple University School of Law in 1994. While attending law school, Dave was awarded
the Barristers Award for excellence in trial advocacy and worked as a teaching assistant for Hon. Legrome Davis (E.D.
Pa.) as part of Temple's award-winning Integrated Trial Advocacy program. Dave graduated with honors from the
University of Chicago in 1991.

Dave is admitted to practice in the United States Court of Appeals for the Third Circuit, the United States Court of
Appeals for the Sixth Circuit, the United States District Court for the Eastern District of Pennsylvania, the United States
District Court for the Middle District of Pennsylvania, the United States District Court for the Western District of




CHICAGO                                PHILADELPHIA                                           CHARL               OT TE
 STEPHANZOURAS
                                                                                             100 North Riverside Plaza, Suite 2150
                                                                                                            Chicago, Illinois 80606
                                                                                                  P 312-233-1550 j P 312-233-1560
 ATTORNEYS AT LAW                                                                                             stBphanzouras.com



Pennsylvania, the United States District Court for the District of New Jersey and the state courts of Pennsylvania and
New Jersey. He is a member of the American and Philadelphia Bar Associations.

PHILIP J. GIBBONS, JR., a highly-accomplished Plaintiffs class action attorney in his own right, became of counsel to
Stephan Zouras, LLP in June 2017. Phil focuses entirely on employment law, with an emphasis on helping employees
recover unpaid wages including overtime. Phil began his legal career with a large national law firm, representing and
counseling corporations and employers. Since 2001, Phil has exclusively represented employees. Phil is recognized by
his peers as a highly skilled employment lawyer. He is listed in Best Lawyers in America and Super Lawyers. In addition,
he has a perfect 10.0 rating on Avvo.com and an "A/V" rating with Martindale Hubble, which is the highest rating an
attorney can receive. Phil has extensive experience litigating single and multi-plaintiff wage and hour lawsuits under
the Fair Labor Standards Act, recovering unpaid overtime and minimum wages for thousands of employees throughout
the United States.

Phil is admitted to practice in North Carolina, Indiana, Seventh Circuit Court of Appeals, Sixth Circuit Court of Appeals,
Third Circuit Court of Appeals, Tenth Circuit Court of Appeals, U.S. District Courts Western District North Carolina, Middle
District North Carolina, Southern District of Indiana, Northern District of Indiana, and Eastern District of Michigan.


                      REPRESENTATIVE TRIALS, VERDICTS AND JUDGMENTS

Ray v. DISH Network
/Vo. 01-15-0003-4651 (AAA Arbitration)                                         3/17/2019 - Arbitration Judgment
Final approval was awarded in the amount of $3,250,000.00 to thousands of Colorado inside sales associates who were
not paid minimum wage for all hours worked and were not paid proper overtime compensation for hours worked in
excess of 40 hours per week.

Franco, et al. v. Ideal Mortgage Bankers, d/b/a Lend America                       12/14/17 - Trial Court Judgment
No. 07-cv-3956 (United States District Court for the Eastern District of New York)
The Court entered a $15.2 million judgment on behalf of several hundred loan officers who were deprived of minimum
wages and overtime in violation of federal and state law.

Frisari v. DISH Network                                                                8/25/16 - Arbitration Judgment
No. 18-160-001431-12 (AAA Arbitration)
The Arbitrator certified and granted final judgment in excess of seven figures for a class of over 1,000 New Jersey inside
sales associates who performed work before and/or after their shifts without pay and were not paid the proper overtime
rate when they worked in excess of 40 hours a week.

Huskey v. Ethicon Inc.                                                                       9/10/2014-Jury Verdict
No. 2:12-cv-05201 (United States District Court for the Southern District of West Virginia)
Stephan Zouras, LLP helped secure a $3,270,000.00 jury verdict in one of the bell-weather trial cases in the multi-district
litigation against Johnson & Johnson's Ethicon unit for defective design, failure to warn and negligence related to
transvaginal mesh device.




CHICAGO                                PHILADELPHIA                                           CHARLOTTE
STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                 100 North Riverside Plaza, Suite 2.160
                                                                                                                Chicago, Illinois 60806
                                                                                                      P 312-233-1550 | F 312-233-1560
                                                                                                                  stephanzourts.com



Lee v. THR                                                                             5/22/14 - Trial Court Judgment
No. 12-cv-3078 (United States District Court for the Central District ofIllinois)
As a result of the efforts of class counsel Stephan Zouras, LLP, the Court entered a judgment for a class of employees
given job titles such as "Buyers," "Auditors" and "Managers" for unpaid overtime in the sum of $12,207,880.84.

Vilches et at. v. The Travelers Companies, Inc.                                   12/12/12 - Arbitration Judgment
No. 1 f-180-000355-1 f (American Arbitration Association)
Following a contested evidentiary hearing, Stephan Zouras, LLP secured a significant monetary award on behalf of a
group of insurance appraiser employees seeking unpaid earned overtime under the FLSA.

Kyriakoulis, at al. v. DuPage Health Center                                                     11/8/12 - Jury Verdict
No. W-cv-7902 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved a favorable jury verdict on behalf of several medical assistants deprived of minimum and
overtime wages in violation of federal and Illinois law.

Smith v. Safety-Kleen Systems, Inc.                                                          7/11/12 - Jury Verdict
No. IO-cv-6574 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved a favorable jury verdict on behalf of a chemical handler deprived of overtime wages in
this donning and doffing action brought under the FLSA.

Wong v. Wice Logistics                                                                  1/30/12 - Jury Verdict
No. 08 L 13380 (Circuit Court of Cook County, Illinois)
Stephan Zouras, LLP recovered unpaid commissions and other damages for Plaintiff based on her claims under the
Illinois Wage Payment and Collection Act.

Daniels et al. v. Premium Capital Financing                                                  10/18/11 - Jury Verdict
No. 08-CV-4736 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP was appointed lead class and trial counsel and achieved a jury verdict in excess of $9,000,000.00
on behalf of over 200 loan officers who were deprived of minimum wages and overtime pay.

Ferrand v. Lopas                                                                                         5/22/01 - Jury Verdict
No. 00 L 2502 (Circuit Court of Cook County, Law Division, State ofIllinois)
Jury verdict in excess of available liability insurance policy limits entered in favor of seriously-injured pedestrian, resulting
in liability against insurance carrier for its bad faith refusal to tender the policy limits before trial.


                 REPRESENTATIVE RESOLVED CLASS AND COLLECTIVE ACTIONS
Courts nationwide have appointed the firm as lead or co-lead counsel in numerous class and collective actions
in which they have collectively secured over one hundred million dollars in verdicts and settlements including:

Ostrander v. Customer Engineering Services, LLC                                          3/25/19 - Final Judgment
No. 15-cv-01476 (United States District Court of Colorado)
Final approval of a six-figure class settlement was granted on behalf of technical service representatives who were
misclassified under the federal law and were deprived of earned overtime wages.




CHICAGO                                  PHILADELPHIA                                             CHARLOTTE
STEPHANZOUI
                                                                                            100 North Riverside Plaza, Suite 2150
                                                      1                                                     Chicago, Illinois 80806
                                            f 1.1.1                                              P 312-233-15550 j F 312-233-1560
ATTORNEYS AT LAW                                                                                              stephanzourascom



Davis v. Vanguard Home Care, LLC, et al.                                                3/22/19 - Final Approval
No. 16-cv-07277(United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved a six-figure class settlement on behalf of a group of Home Health Clinicians who were
misclassified as exempt under federal and state wage laws.

Goh v. NCR Corporation                                                                             2/25/19 - Final Approval
No. 01-15-0004-0067 (AAA Arbitration)
In granting class certification and approval of a settlement in excess of six figures for over three-thousand class members
employed by NCR who were subjected to improper background checks, the Arbitrator found that the attorneys of
Stephan Zouras "rendered exemplary services for [their] clients and acted with great care, diligence, and
professionalism."

Moseman v. U.S. Bank National Association                                                  1/07/19- Final Approval
No. 17-cv-00481 (United States District Court for the Western District of North Carolina)
As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of individuals employed as AML/BSA
Preliminary Investigators who worked in excess of 40 hours per week and were not paid proper overtime compensation.

Ivy v. Adventist Midwest Health                                                          11/14/18 - Final Approval
No. 16-cv-7606 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved a six-figure class settlement on behalf of Home Health Clinicians who worked in excess
of 40 hours per week and were not paid overtime.

Bhattacharya v. Capgemini, et al.                                                          11/13/18-Final Approval
No. 16-cv-07950 (United States District Court for the Northern District ofIllinois)
Final approval for class settlement in the amount of $990,000.00 was granted and awarded to approximately 900 Indian
national participants of Capgemini's Group Health Plan based on alleged violations of the Employee Retirement Income
Security Act ("ERISA").

Carver v. Presence Health Network, et al.                                                7/10/18 - Final Approval
No. IS-cv-02905 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of participants and
beneficiaries of benefit plans sponsored by Presence Health based on alleged violations of the Employee Retirement
Income Security Act ("ERISA").

Lukas v. Advocate Health Care, et al.                                                 6/27/18 - Final Approval
No. 14-cv-Q1873 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of thousands of
participants and beneficiaries to Advocate Health Care Network's Pension Plan based on alleged violations of the
Employee Retirement Income Security Act ("ERISA").

Brown v. Health Resource Solutions, Inc.                                                    4/20/18- Final Approval
No. 16-cv-10667 (United States District Court for the Northern District ofIllinois)
The Court granted final approval of class settlement for $900,000.00 in unpaid overtime wages on behalf of Home Health
Clinicians who were misclassified as exempt under federal and state wage laws.




CHICAGO                                PHILADELPHIA                                           CHARLOTTE
STEPHAEOURAS
                                                                                          100 North Riverside Piaza, Suite 2150
                                                                                                         Chicago, Illinois 80608
                                                                                               P 312-233-1550 j P 312-233-1560
ATTORNEYS AT LAW                                                                                           stephanzouras.com


Eggleston v, USCC Services, LLC.                                                      2/16/18 - Final Approval
No. 16-cv-0677S (United States District Court for the Northern District ofIllinois)
As co-lead counsel, Stephan Zouras, LLP helped obtain final approval of a $1,250,000 class settlement for unpaid
overtime wages on behalf of misclassified Sales Managers.

Caison v. Sogeti USA, LLC, et ai.                                                         2/12/18 - Final Approval
No. 17-cv-2786 (United States District Court for the Northern District ofIllinois)
As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of hundreds of Business Analysts who
worked in excess of 40 hours per week and were not paid proper overtime compensation.

Kaminski v. Bank of America, N.A.                                                         2/15/18-Final Approval
No. 16-cv-10844 (United States District Court for the Northern District ofIllinois)
Final approval for class settlement in the amount of $850,000 in unpaid wages was granted and awarded to a class of
approximately 100 employees working as Senior Specialist-Securities and Operation Market Professionals.

Byrne v. Centegra Health System '                                                        1/29/18- Final Approval
No. 17-cv-00018 (United States District Court for the Northern District ofIllinois)
The Court granted final approval of class settlement for $425,000 in unpaid overtime wages on behalf of registered
nurses, physical therapists, occupational therapists, speech therapists and other similarly-designated skilled care
positions who were misclassified as exempt under federal and state wage laws.

Donoghue v. Verizon Communications, Inc.                                                    11/16/17-Final Approval
No. 16-cv-4742 (United States District Court for the Eastern District of Pennsylvania)
The Court granted final approval of class settlement for $800,000 in unpaid overtime wages on behalf of wireline workers
who were hired to fill in for Verizon employees during a strike. Despite regularly working 65 hours per week, these
employees were classified as exempt and denied overtime wages.

Tompkins v. Farmers Insurance Exchange                                                       9/27/17- Final Approval
No. 14-cv-3737 (United States District Court for the Eastern District of Pennsylvania)
The Court granted final approval of a $775,000.00 class settlement on behalf misclassified loan officers seeking unpaid
overtime wages.

In re Sears Holdings Corporation Stockholder and Derivative Litigation                       5/9/17 - Final Approval
No. 11081-VCL (Court of Chancery of the State of Delaware)
Stephan Zouras, LLP represented the Named Plaintiff in a $40 million settlement in connection with a 2015 sale by Sears
of 235 properties to Seritage Growth Properties.

Oaks v. Sears                                                                         4/12/17 - Final Approval
No. 1:15-cv-11318 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP settled on behalf of thousands of consumers who own or once owned Sears Kenmore grills in a
product defect class action.

Hauser v. Alexian Brothers Home Health                                                      4/06/17 - Final Approval
No. IS-cv-6462 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP settled for $1 million on behalf of home health care clinicians who were misclassified as "exempt"
and deprived of earned overtime wages.




CHICAGO                               PHILADELPHIA                                         CHARLOTTE
                                                                                               TOO North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                              Chicago, Illinois 60606
                                                                                                    P 312-233-1550 | F 312-233-1560
                                                                                                                stBphanzouras.com


Leiner v. Johnson & Johnson                                                          1/31/17 - Final Approval
No. 15-cv-S876 (United States District Court for the Northern District ofIllinois)
The Court granted final approval of a $5 million settlement for consumers nationwide in a consumer fraud class
action. Stephan Zouras, LLP represented consumers who were deceived into paying premium prices for Johnson &
Johnson baby bedtime products which falsely claimed to help babies sleep better.

Reed v. Friendly's Ice Cream, LLC, et al.                                                   1/31/17-Final Approval
No. 15-cv-00298 (United States District Court for the Middle District of Pennsylvania)
Stephan Zouras, LLP served as co-counsel and helped obtain final approval of a $3,500,000 class settlement on behalf
of nationwide Servers who were not compensated for off-the-clock worked performed during unpaid meal breaks and
after their scheduled shifts.

McPhearson v. 33 Management                                                               11/3/16- Final Approval
No. 15-ch-17302 (Circuit Court of Cook County, IL)
The Court granted final approval of class settlement on behalf of tenants of a Chicago apartment building where the
landlords violated the City of Chicago Residential Landlord and Tenant Ordinance by collecting and holding tenant
security deposits without paying interest earned.

Cook v. Bank of America                                                                 8/2/16 - Final Approval
No. IS-cv-07718 (United States District Court for the Northern District ofIllinois)
The Court granted final approval of $3,250,000 settlement for an Illinois Class and FLSA Collective on behalf of
individuals who worked as Treasury Services Advisors and who were misclassified as exempt from earned overtime
wages.

Aitnor v. Preferred Freezer Services, Inc.                                                  7/18/16- Final Approval
No. 14-CV-7042 (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid meal break work for a
class of 80 cold storage warehouse workers.

Lukas v. Advocate Health Care                                                                  6/29/16 - Final Approval
No. 14-cv-2740 (United States District Court for the Northern District ofIllinois)
The Court granted final approval of a $4,750,000 settlement for a federal FLSA and Illinois Minimum Wage Law collective
class of home health care clinicians who were wrongly classified as "exempt" from federal and state overtime laws.

Kurgan v. Chiro One Wellness Centers LLC                                                          4/27/16 - Final Approval
No. IQ-cv-1899 (United States District Court for the Northern District ofIllinois)
The Court granted Plaintiffs' motion for Section 216(b) certification of Plaintiffs' FLSA claim, granted Rule 23 certification
of Plaintiffs' claims under the Illinois Minimum Wage Law and appointed Stephan Zouras, LLP as counsel for a class of
chiropractic technicians and assistants.

Heba v. Comcast                                                                             4/6/16 - Final Approval
No. 12-471 (First Judicial District of Pennsylvania Court of Common Pleas of Philadelphia)
The Court granted class certification to Customer Account Executives who worked at Comcast's Pennsylvania call centers
and were required to work 15 minutes a day before their scheduled start time without pay. As lead counsel, Stephan
Zouras, LLP achieved a favorable resolution for over 6,000 class members.

Johnson v. Casey's General Stores, Inc.                                                     3/3/16 - Final Approval
No. IS-cv-3086 (United States District Court for the Western District of Missouri)
The Court granted final approval on behalf of a certified class of employees of Casey's General Stores, Inc. to redress




CHICAGO                                 PHILADELPHIA                                            CHARLOTTE
STEPHANZOURAS
                                                                                             100 North Riverside Plaza, Suite 2150
                                                                                                            Chicago, Illinois 60606
                                                                                                  P 312-211-1550 | F 312-233-1560
ATTORNEYS AT LAW                                                                                              stephanzouras.com



violations of the Fair Credit Reporting Act (FCRA).

Fields v. Bancsource, Inc,                                                                     2/3/16 - Final Approval
No. 14-cv-7202 (United States District Court for the Northern District ofIllinois)
The Court entered an order granted Plaintiffs' motion for Section 216(b) certification of a class of field engineers who
were deprived of overtime for hours worked in excess of 40 in given workweeks.

Elder, et al. v. Comcast Corporation                                                         1/11/16 - Final Approval
No. 12-cv-1157 (United States District Court for the Northern District ofIllinois)
The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP as counsel for a
class of cable technicians who allege they were deprived of overtime wages in violation of federal law.

Posada, et al. v. Continental Home Loans, Inc.                                          1/13/16 - Final Approval
15-cv-4203 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of a class of loan
officers deprived of minimum and overtime wages.

Struett v. Susquehanna Bank                                                               10/27/15 - Final Approval
No. 15-cv-176 (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as co-lead counsel in this lawsuit which recovered $300,000 in unpaid overtime wages for
31 misclassified loan officers.

Faust, et al. v. Comcast Corporation                                                       10/11/15-Final Approval
No. 10-cv-2336 (United States District Court for the Northern District of Maryland)
The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP lead counsel for a
class of call center employees.

Butler, et al. v. Direct Sat                                                                     9/3/15 - Final Approval
No. W-cv-08747DKC (United States District Court for the District of Maryland)
Stephan Zouras, LLP reached favorable resolution on behalf of a finally-certified collective class of technicians working
in DirectSat's Maryland warehouses who were not paid overtime.

Sosnicki v. Continental Home Loans, Inc.                                                       7/30/15 - Final Approval
No. 12-cv-1130 (United States District Court for the Eastern District of New York)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a collective class of loan officers
who were deprived of minimum wages and overtime in violation of federal and state law.

Bordell v. (Seisinger Medical Center                                                         4/8/15 - Final Approval
No. 12-cv-1688 (Northumberland Court of Common Pleas)
The firm's attorneys served as lead counsel in this lawsuit which challenged Defendant's workweek averaging practices
and recovered $499,000 in unpaid overtime wages for hospital workers.

Harvey, et al. v. AB Electrolux, et al.                                                 3/23/15 - Final Approval
No. 1 l-cv-3036 (United States District Court for the Northern District ofIowa)
As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement amount on behalf of hundreds of production
workers seeking unpaid earned wages.




CHICAGO                                PHILADELPHIA                                            CHARLOTTE
                                                                                         100 North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                        Chicago, Illinois 60606
                                                                                              P 312-233-1550 | F 312-233-1560
                                                                                                          stephanzouras.com



Price v. NCR Corporation                                                               3/18/15 - Final Approval
No. 51-610-908-12 (AAA    Arbitration)
As lead class counsel, Stephan Zouras, LLP achieved a seven figure, arbitrator approved settlement on behalf of
thousands of Customer Engineers nationwide who were deprived overtime wages in violation of federal law.

Frebes, et al. v. Mask Restaurants, LLC                                                    1/15/15 - Final Approval
No. 13-cv-3473 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of hundreds of servers,
bartenders and bussers forced to participate in an illegal "tip pool."

Jones v. Judge Technical Services Inc.                                                  12/15/14 - Final Approval
No. 1 l-cv-6910 (United States District Court for the Eastern District of Pennsylvania)
As lead class counsel, Stephan Zouras, LLP prevailed on summary judgment and subsequently achieved a seven-figure
settlement on behalf of IT workers who were designated under the "Professional Day" or "Professional Week"
compensation plan, misclassified as exempt from the FLSA and denied overtime pay.

Howard, et al. v. Securitas Security Services USA, Inc.                                        5/7/14 - Final Approval
No. 08-cv-2746 (United States District Court for the Northern District ofIllinois)
and, Hawkins v. Securitas Security Services USA, Inc.
No. 09-cv-3633 (United States District Court for the Northern District ofIllinois)
For settlement purposes, the Court certified a class of approximately ten thousand security guards seeking damages for
unpaid wages and overtime under the FLSA and Illinois Minimum Wage Law.

Thomas v. Matrix Corporation Services                                                      2/12/14 - Final Approval
No. 10-CV-5Q93 (United States District Court for the Northern District ofIllinois)
As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a class of hundreds of technicians
who allege they were deprived of overtime wages in violation of federal law.

Ingram v. World Security Bureau                                                           12/17/13-Final Approval
No. 1 l-cv-6566 (United States District Court for the Northern District ofIllinois)
Stephan Zouras secured a class settlement on behalf of several hundred security officers deprived of minimum wages
and overtime in violation of federal and state law.

Sexton v. Franklin First Financial                                                           9/30/13 - Final Approval
No. 08-CV-O495O (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP achieved a settlement on behalf of a class of approximately 150 loan officers deprived of minimum
wages and overtime in violation of the FLSA.

Outlaw v. Secure Health, L.P.                                                              9/24/13 - Final Approval
No.  1 l-cv-602  (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid pre-shift, meal break
and uniform maintenance work for a class of 35 nursing home workers.

Robinson v. RCN Telecom Services, Inc.                                                      8/5/13 - Final Approval
No. IO-cv-6841 (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as co-lead counsel in this lawsuit which recovered $375,000 in unpaid overtime wages for
misclassified cable television installers.




CHICAGO                               PHILADELPHIA                                         CHARLOTT E
STEPHANZOURAS
                                                                                            100 North Riverside Plaza, Suite 2150
                                                                                                          Chicago, Illinois 80806
                                                                                                P 312-233-1550 | F 312-233-1580
ATTORNEYS AT LAW                                                                                             stephanzouras.com




Holland v. Securitas Security Services USA, Inc.                                            7/26/13- Final Approval
No. BC394708 (Superior Court of California, County of Los Angeles)
As class counsel, Stephan Zouras, LLP achieved a six figure settlement on behalf of thousands of security officers who
allege they were deprived of overtime wages in violation of federal law.

Jankuski v. Heath Consultants, Inc.                                                       7/2/13 - Final Approval
No. 12-cv-04549 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP was appointed lead counsel and achieved a settlement on behalf of gas management technicians
deprived of minimum wages and overtime in violation of the FLSA.

Ord v. First National Bank of Pennsylvania                                                  6/21/13 - Final Approval
No. 12-cv-766 (United States District Court for the Western District of Pennsylvania)
The firm's attorneys served as co-lead counsel in this consumer fraud lawsuit which recovered $3,000,000 for consumers
who had been made to pay improper overdraft fees.

Holley v. Erickson Living Management, LLC                                                     6/13/13 - Final Approval
No. 11-cv-2444 (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as lead counsel in this lawsuit seeking recovery of wages for unpaid pre-shift and meal break
work for a class of 63 nursing home workers.

Hansen, et al. v. Per Mar Security Services                                               5/15/13 - Final Approval
No. 09-cv-4S9 (United States District Court for the Southern District ofIowa)
Stephan Zouras, LLP was appointed class counsel and secured a settlement for hundreds of security guards deprived of
minimum wages and overtime in violation of federal and state law.

Pomphrett v. American Home Bank                                                              3/14/13 - Final Approval
No. 12-cv-2S 11 (United States District Court for the Eastern District of Pennsylvania)
The firm's attorneys served as co-lead counsel in this lawsuit which recovered $2,400,000 in unpaid overtime wages for
misclassified loan officers.

Murphy v. Rayan Brothers, et al.                                                               2/22/13 - Final Approval
No. 11 CH 03949 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
Stephan Zouras, LLP achieved class wide recovery on behalf of a class of tenants for violations of the Chicago Residential
Landlord and Tenant Ordinance (RLTO).

Glatts v. Crozer-Keystone Health System                                                2/6/13 - Final Approval
No. 0904-1314 (Philadelphia Court of Common Pleas)
The firm's attorneys served as co-lead counsel in this lawsuit which challenged Defendant's workweek averaging
practices and recovered $1,200,000 in unpaid overtime wages for hospital workers.

Chambers v. Front Range Environmental, LLC                                                     1/23/13 - Final Approval
No. 12-cv-891 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP was appointed as class counsel and resolved this action on behalf of a class of maintenance workers.




CHICAGO                               PHILADELPHIA                                           CHARLOTTE
                                                                                         100 North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                        Chicago, Illinois 60608
                                                                                              P 312-233-1550 j F312-233-1560
                                                                                                          stephanzouras.com



Piehl v. Baytree National Bank                                                              1/3/13 - Final Approval
No, 12-cv-1364 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP was appointed class counsel and resolved this action on behalf of a class of Indiana loan officers
who were paid on a commission-only basis and deprived of earned minimum wage and overtime in violation of the
FLSA.

Searson v. Concord Mortgage Corporation                                                  11/19/12 - Final Approval
No. 07-cv-3909 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP achieved a settlement on behalf of a class of 80 loan officers deprived of minimum wages and
overtime in violation of the FLSA.

Ellenbecker, et al. v. North Star Cable Construction, Inc., et al.                         11/14/12 - Final Approval
No. 09-cv-7293 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP obtained Rule 23 certification, were appointed lead counsel, and achieved a significant monetary
resolution for a class of several hundred cable technicians seeking unpaid overtime wages and the recovery of improper
deductions from their pay.

Williams, et al. v. Securitas Security Services USA, Inc.                                  11/8/12 - Final Approval
No. IO-cv-7181 (United States District Court for the Eastern District of Pennsylvania)
As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a class of Pennsylvania security guards
who were not paid for all time spent in training and orientation.

Lacy, et al. v. The University of Chicago Medical Center                                 11/6/12 - Final Approval
No. 11-cv-S268 (United States District Court for the Northern  District ofIllinois)
As lead class counsel, Stephan Zouras, LLP achieved a FLSA settlement for a collective class of hospital respiratory
therapists.

Motyneux, et al. v. Securitas Security Services USA, Inc.                                    11/5/12 - Final Approval
No. IO-cv-588 (United States District Court for the Southern District ofIowa)
As lead class counsel, Stephan Zouras achieved a settlement on behalf of a class of Iowa and Wisconsin security guards
who were not paid for all time spent in training and orientation.

Davis v. TPI Iowa, LLC                                                                         9/6/12 - Final Approval
No. 1 l-cv-233 (United States District Court for the Southern District ofIowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Kernats, et al. v. Comcast Corporation                                                       5/28/12 - Final Approval
No. 09-cv-3368 (United States District Court for the Northern District ofIllinois)
As lead class counsel, Stephan Zouras, LLP achieved a seven-figure settlement on behalf of over 7,500 Customer Account
Representatives (CAEs) for unpaid wages in a Rule 23 class action brought under Illinois wage law.

Garcia, et al. v. Loffredo Fresh Produce Co., Inc.                                       5/24/12 - Final Approval
No. f 1-cv-249 (United States District Court for the Southern District ofIowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of produce processing
employees.




CHICAGO                              PHILADELPHIA                                          CHARLOTTE
STEPHANZOURAS
                                                                                           100 North Riverside Plaza, Suite 2150
                                                                                                          Chicago, Illinois 60806
                                                                                                P 312-233-1550 j F 312-233-1560
ATTORNEYS AT LAW                                                                                            stephanzouras.com



Larsen, et al. v. Clearchoice Mobility, Inc., et al.                                           3/21/12 - Final Approval
No. 11-cv-1701 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved an FLSA settlement on behalf of a collective class of retail sales consultants.

Etter v. Trinity Structural Towers                                                            1/26/12 - Final Approval
No. 11-cv-249 (United States District Court for the Southern District of Iowa)
As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Petersen, et al v. Marsh USA, Inc. et al.                                                   9/21/11 - Final Approval
No. 10-cv-1506 (United States District Court for the Northern District ofIllinois)
Stephan Zouras, LLP achieved a six-figure settlement on behalf of over 30 analysts who claimed they were misclassified
under the FLSA.

Thompson v. World Alliance Financial Corp.                                                  8/5/11 - Final Approval
No. 08-cv-4951 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of over one hundred
loan officers deprived of minimum wages and overtime in violation of federal and state law.

Vaughan v. Mortgage Source LLC, et al.                                                      6/16/11 - Final Approval
No. QS-cv-4737 (United States District Court for the Eastern District of New York)
Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of loan officers deprived
of minimum wages and overtime in violation of federal and state law.

Harris, et al. v. Cheddar's Casual Cafe, Inc.                                                 6/1/11 - Final Approval
No. 51460 0055710 (AAA Arbitration)
Stephan Zouras served as lead counsel in six-figure class settlement on behalf of over 100 restaurant workers deprived
of minimum wages and overtime.

Turner v. Mercy Health System                                                                4/20/11 - Final Approval
No. 0801-3670 (Philadelphia Court of Common Pleas)
The firm's attorneys served as co-lead counsel in this lawsuit which challenged Defendant's workweek averaging
practices and, in a case of first impression, recovered $2,750,000 in unpaid overtime wages for hospital workers.

Brown et al. v. Vision Works, et al.                                                           3/4/11 - Final Approval
No. IO-cv-01130 (United States District Court for the Northern District ofIllinois)
As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of retail store managers improperly classified
as exempt from overtime.

Havard v. Osceola Foods, Inc., et al.                                                      2/28/11 - Final Approval
No. LA CV0111290 (Iowa District for Clarke County, Iowa)
As lead class counsel, Stephan Zouras, LLP achieved a class settlement on behalf of meat processing plant employees
who were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and
after their shifts.

Lagunas v. Cargill Meat Solutions Corp.                                                     1/27/11 - Final Approval
No. IO-cv-00220 (United States District Court for the Southern District ofIowa)
Stephan Zouras, LLP served as co-lead counsel in class settlement on behalf of meat processing plant employees who
were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and after




CHICAGO                               PHILADELPHIA                                          CHARLOTTE
STEPHANZOURAS
                                                                                             100 North Riverside Plaza, Suite 2150
                                                                                                           Chicago, Illinois 80806
                                                                                                 P 312-233-1550 j F 312-233-1560
ATTORNEYS AT LAW                                                                                              stBplitnzouris.com



their shifts.

Anderson v. JCG Industries, Inc.                                                           9/2/10 - Final Approval
No. 09-cv-1733 (United States District Court for the Northern District ofIllinois)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of meat processing plant
employees who were not properly paid for time worked before their shifts, during meal breaks and after their shifts.

Cedeno, et ai. v. Home Mortgage Desk, Corp., et al.                                       6/15/10 - Final Approval
No. 08-cv-1168 (United States District Court for the Eastern District of New Work)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a six-figure settlement on behalf
of a Section 216(b) collective class of loan officers deprived of overtime wages.

Perkins, et al. v. Specialty Construction Brands, Inc.                                     11/15/09-Final Approval
No. 09-cv-1678 (United States District Court for the Northern District ofIllinois)
As lead class counsel, Stephan Zouras, LLP achieved a six-figure wage and hour settlement on behalf of a collective class
of plant employees for claims of unpaid overtime, including time worked before the start of their shifts, during breaks
and after the end of their shifts.

Wineland, et al. v. Casey's General Stores, Inc.                                                10/22/09 - Final Approval
No. 08-CV-00020 (United States District Court for the Southern District ofIowa)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 216(b) collective class and Rule 23 class of over 10,000 cooks and cashiers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Jones, et al. v. Casey's General Stores, Inc.                                                10/22/09 - Final Approval
No. 07-cv-400 (United States District Court for the Southern District ofIowa)
Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 2 I 6(b) collective class and Rule 23 class of assistant store managers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Stuart, et al. v. College Park, et al.                                                        12/11/07 - Final Approval
No. OS CH 09699 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund of their security deposits. As a result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure
settlement on behalf of a class of over 100 tenants.

Huebner et al. v. Graham C Stores                                                         11/15/07 - Final Approval
No. 06 CH 09695 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
Ryan Stephan of Stephan Zouras, LLP served as co-lead counsel in this wage and hour case involving claims for unpaid
wages by a class of gas station employees. Mr. Stephan helped achieve a six-figure settlement for over 100 employees.

Perez, et al. v. RadioShack Corporation                                                      9/14/07 - Final Approval
No. 02-cv-7884 (United States District Court for Northern District ofIllinois)
The firm's partners served as co-lead counsel in this nationwide Fair Labor Standards Act ("FLSA") overtime action
brought on behalf of 4,000 retail store managers. Plaintiffs claimed they were improperly classified as exempt from the
FLSA and owed overtime compensation for all hours worked in excess of 40 each week. In a case of first impression, the




CHICAGO                                PHILADELPHIA                                           CHARLOTTE
                                                                                              100 North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                                            Chicago, Illinois 60808
                                                                                                  P 312-233-1550 ( F312-233-1560
                                                                                                               stephanzouras.com



Court granted summary judgment in favor of a sub-class of Plaintiffs who did not "regularly and customarily" supervise
at least 80 hours of subordinate time per week at least 80% of the time as required by the executive exemption of the
FLSA. The reported decision is Perez v. RadioShack Corp., 386 F. Supp. 979 (N.D. III. 2005). As a result of the efforts of
Plaintiffs' counsel, Plaintiffs obtained a nearly $9 million settlement on the eve of trial.

Reinsmith, et al. v. Castlepoint Mortgage                                                          4/3/07 - Final Approval
No. OS-cv-01168 (United States District Court, Eastern District of Massachusetts)
The firm's partners served as co-lead counsel in this action brought on behalf of a collective class of loan officers seeking
to recover unpaid overtime. Mr. Stephan and Mr. Zouras helped achieve a seven-figure settlement on behalf of over
100 loan officers in this case.

Kutcher, et al. v. B&A Associates                                                           11/20/06 - Final Approval
No. 03 CH 07610 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking
damages based on alleged security deposit violations. As a result of their efforts, Mr. Stephan and Mr. Zouras helped
achieve a six-figure settlement on behalf of a class of over 100 tenants.

Ciesia, et al. v. Lucent Technologies, Inc.                                                     7/31/06 - Final Approval
No. OS-cv-1641 (United States District Court for the Northern District ofIllinois)
The firm’s partners served as co-lead counsel in this breach of contract class action against a high-tech communications
company. Mr. Stephan and Mr. Zouras helped obtain a seven-figure settlement on behalf of the class.

Casale, et al. v. Provident Bank                                                                7/25/05 - Final Approval
No. 04-cv-2009 (United States District Court for the District of New Jersey)
The firm's partners served as co-lead counsel in this case brought on behalf of a collective class of over 100 loan officers
who were seeking damages based on wage and hour violations of the FLSA. As a result of their efforts, Mr. Stephan and
Mr. Zouras helped achieve a seven-figure settlement on behalf of the Plaintiffs.

Corbin, et al. v. Barry Realty                                                                3/22/05 - Final Approval
No. 02 CH 16003 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund and interest on their security deposits as called for by the Chicago Residential Landlord Tenant Ordinance. As a
result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure settlement on behalf of a class of over
100 tenants.


                BIOMETRIC INFORMATION PRIVACY CLASS ACTION LAWSUITS

Our firm is at the forefront of BIPA litigation to protect the biometric data and privacy of employees and
consumers. We have brought numerous class action lawsuits against employers and other retail businesses
who have collected biometric data without consent and without instituting the proper safeguards including;

    •   Battles, et al v. Southwest Airlines Co., et al.
        No. 01-19-0000-0715 (American Arbitration Association)




CHICAGO                                PHILADELPHIA                                             CHARLOTTE
STEPHANZOURAS
                                                                                 100 North Riverside Plaza, Suite 2150
                                                                                                Chicago, Illinois 80606
                                                                                      P 312-233-1550 | F 312-233-1560
ATTORNEYS AT LAW                                                                                  stephanzouras.com


     Bello, et al. v. The Parc at Joliet, LLC
     No. 18-CH-1888 (Circuit Court of Will County, State ofIllinois)
     Brown, et al. v. Weathertech
     No. 19-CH-00S03 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Bryant, et al. v. Loews Chicago Hotel, Inc., et al.
     No. 18-CH-Q9477 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Bryski, et al. v. Nemera Buffalo Grove, LLC, et al.
     No. 18-CH-§7264 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Burt, et al. v. Anixter Inc, et al.
     No. 19-CH-04569 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Cacy, et al. v. Agco Corporation, et al.
     No. 18-CH-09968 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Cade v. East Lake Management Group, Inc., et al.
     No. 19-CH-02S97 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Cameron, et al. v. Polar Tech Industries, Inc., et al.
     No. 19-CH-000013 (Circuit Court of the Twenty- Third Judicial Circuit, Chancery Division, State of
     Illinois)
     Chatman, et al. v. Crate and Barrel
     No. 18-CH-09277(Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Cothron v. White Castle, et al.
     No. W-cv-00382 (United States District Court for the Northern District ofIllinois)
     Crooms, et al. v. Southwest Airlines
     No. 19-cv-02149 (United States District Court for the Northern District ofIllinois)
     Diaz, et al. v. Silver Cross Hospital
     No. 18-CH-1327 (Circuit Court of Will County, State ofIllinois)
     Doporcyk, et al. v. Mariano's
     No. 17-CH-08092 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Dixon, et al. v. Smith Senior Living
     No. 17-cv-08033 (United States District Court for the Northern District ofIllinois)
     Edmond, et al. v. DPI Specialty Foods, Inc., et al.
     No. 2018-CH-09573 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Fields, et al. v. Abra Auto Body & Glass
     No. 17-CH-12271 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Figueroa, et al. v. Kronos, Inc.
     No. 19-cv-01306 (United States District Court for the Northern District ofIllinois)
     Figueroa, et al. v. Tony's Fresh Market, et al.
     No. 18-CH-15728 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Fox, et al. v. Dakkota Integrated Systems, Inc.
     No. 19-CH-03620 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Fuentes, et al. v. Focal Point Exports, LTD., et al.
     No. 19-CH-03890 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     George, et al. v. Bricton 191 Associates, LLC, et al.
     No. 19-CH-04014 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     George, et al. v. Marriot International, Inc., et al.
     No. 18-CH-04413 (Circuit Court of Cook County, Chancery Division, State ofIllinois)




CHICAGO                         PHILADELPHIA                                      CHARLOTTE
                                                                                100 North Riverside Plaza, Suite 2150

STEPHANZOURAS
ATTORNEYS AT LAW
                                                                                               Chicago, Illinois 80808
                                                                                     P 312-233-1550 j F 312-233-1560
                                                                                                 stephanzouras.cora



     Goings, et al. v. Applied Acoustics
     No. 17-CH-14954 (Circuit Court of Cook County, Chancery Division, State oflflinois)
     Guy, et al. v. Barton Healthcare, LLC
     No. 19-CH-04264 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Heard, et al. v. St. Bernard Hospital, et al.
     No. 17-CH-16828 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Heard, et al v. THC-North Shore, Inc.
     No. 17-CH-16918 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Henderson, et at. v. ADP, LLC, et al.
     No. 18-CH-07139 (Circuit Court of Cook County, Chancery Division, State of Illinois)
     Jackson, et al. v. A. Finkl & Sons, Co., et al.
     No. 18-CH-07424 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Johns, et al. v. Club Fitness of Alton, LLC
     No. 18-L-000080 (Circuit Court of Madison County, Law Division, State ofIllinois)
     Johnson, et al. v. Gold Standard Baking, Inc., et al.
     No. 18-CH-09011 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Johnson, et al. v. Houston Foods, Inc., et al.
     No. 19-CH-03S86 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Jones, et al. v. Hooters Management Corporation, et al.
     No. 18-Ch-00908 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Kane, et al. v. Con-Tech Lighting, et al.
     No. 18-CH-12194 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Kardos, et al. v. AST Electronics, Inc.
     No. 19-CH-01235 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Keene, et al. v. Plymouth Place, Inc., et al.
     No. 19-CH-01953 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Krause, et al. v. Caputo's New Farm Produce, et al.
     No. 18-Ch-11660 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Liu, et al. v. Four Seasons
     No. 17-CH-14949 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Mazya, et al. v. Northwestern Lake Forest Hospital, et al.
     No. 18-CH-07161 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Morris, et al. v. Imperial Towers Condominium Assn.
     No. 18-CH-00989 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Morris, et al. v. Wow Bao
     No. 17-CH-12029 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Mosby, et al. v. The Ingalls Memorial Hospital, et al.
     No. 18-CH-0S031 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Namuwonge, et al. v. Brookdale Senior Living, Inc.
     No. 19-CH-04411- (Circuit Court of Cook County. Chancery Division, State ofIllinois)
     Ogen, et al. v. Wyndham Hotels & Resorts
     No. 17-CH-15626 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Peaks-Smith, et al. v. Saint Anthony Hospital, et al.
     No. 18-CH-07077 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
     Peatry, et al. v. Bimbo Bakeries USA, Inc.
     No. 19-CH-03945 (Circuit Court of Cook County, Chancery Division, State of Illinois)




CHICAGO                         PHILADELPHIA                                      CHARLOTTE
                                          Io
STEPHANZOURAS
ATTORNEYS AT LAW
                                                                               100 North Riverside Plaza, Suite 2150
                                                                                             Chicago, Illinois 60606
                                                                                   P 312-233-1550 j F 312-233-1560
                                                                                                stephanzouras.com



  •   Ramsey, et al. v. Daley's Medical Transportation, Inc.
      No. t8-CH-01935 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Robertson, et al. v. Hostmark Hospitality Group, Inc., et al.
      No. 18-CH-05194 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Sanchez, et al v. Elite Labor Services
      No. 18-CH-02651 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Stidweli, et al. v. NFI, LLC, et al.
      No. 19-cv-00770 (United States District Court for the Northern District ofIllinois)
  •   Teiiado, et al. v. Rich Products Corporation, et al.
      No. 2018-CH-07627(Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Thome, et al. v. Flexicorps, Inc.
      No. 18-CH-017S1 (Circuit Court of Cook County, Chancery Division)
  •   Thurman, et al. v. Northshore University HealthSystem
      No. 18-CH-03S44 (Circuit Court of Cook County, Chancery Division)
  •   Tims, et al. v. Black Horse Carriers, Inc.
      No. 19-CH-03S22 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Treadwell, et al. v. Power Solutions International, Inc., et al.
      No. 18-CV-08212 (United States District Court for the Northern District ofIllinois)
  •   Van Jacobs, et al. v. New World Van Lines, Inc.
      No. 19-CH-02619 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Walker, et al. v. Hearthside Food Solutions, LLC
      No. 19-CH-04159 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Walton, et al. v. Roosevelt University
      No. 19-CH-Q4176 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   Watts, et al. v. Chicago Lakeshore Hospital
      No. 17-CH-12756 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   White, et al. v. Art Van Furniture, Inc.
      No. 19-CH-04671 (Circuit Court of Cook County, Chancery Division, State ofIllinois)
  •   White v. East Side Child Development Center, et al.
      No. 18-CH-09S99 (Circuit Court of Cook County, Chancery Division)




CHICAGO                         PHILADELPHIA                                     CHARLOTTE
Return Date: No return date scheduled
Hearing Date: 12/16/2019 10:00 AM -10:00 AM
Courtroom Number:
.ocation:                                                                                            FILED
                                                                                                     11/12/2019 12:00 AM
                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                            CIRCUIT CLERK
                                  COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                     COOK COUNTY, IL
                                                                                                     2019CH12856
              ELLIOTT OSBORNE, individually, and on )
              behalf of all others similarly situated, )                                             7309680
                                                                    )
                                        Plaintiff,                  )   Case No. 2019-CH-12856
                         v.                                         )
                                                                    )
              WEWORK COMPANIES INC., et al,                         )   Honorable Judge David B. Atkins
                                                                    )
                                        Defendants.                 )


                    PLAINTIFF’S MOTION FOR SUBSTITUTION OF JUDGE AS OF RIGHT

                   NOW COMES the Plaintiff, Elliott Osborne (“Plaintiff’), by and through his undersigned

            counsel and hereby moves this Court pursuant to 735 ILCS § 5/2-1001 for a substitution of judge

            as of right and states as follows:

                    1.        Section 2-1001 of the Illinois Code of Civil Procedure entitles a party to one

            substitution of judge without cause and as of right.

                   2.         Section 2-1001(a)(2)(ii) provides that “[a]n application for substitution ofjudge as

            of right. .. shall be granted if it is presented before trial or hearing begins and before the judge to

            whom it is presented has ruled on any substantial issue in the case, or if it is presented by consent

            of the parties.” 735 ILCS § 5/2-1001.

                    3.        As of the date of this Motion, no rulings on any substantial issues in the case have

            been issued.

                   4.         Plaintiff Elliott Osborne wishes to exercise his right to substitute, pursuant to 735

            ILCS § 5/2-1001(a)(2).




                                                                1
       WHEREFORE, for the reasons stated above, Plaintiff Elliott Osborne respectfully requests

that this Court grant his Motion for a substitution ofjudge as of right.

Dated: November 11,2019                       Respectfully Submitted,

                                               /s/ Haley R. Jenkins
                                              Ryan F. Stephan
                                               James B. Zouras
                                              Haley R. Jenkins
                                              Stephan Zouras, LLP
                                               100 N. Riverside Plaza, Suite 2150
                                              Chicago, IL 60606
                                              312-233-1550
                                              312-233-1560/
                                              Firm ID: 43734
                                              rstephan@stephanzouras. com
                                              j zouras@stephanzouras .com
                                              hj enkins@stephanzouras .com

                                              ATTORNEY FOR PLAINTIFF AND THE
                                              PUTATIVE CLASS




                                                 2
Return Date: No return date scheduled
Hearing Date: 12/16/2019 10:00 AM -10:00 AM
Courtroom Number:
.ocation:                                                                FILED
                                                                         11/12/2019 12:00 AM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY    BROWN
                               COUNTY DEPARTMENT, CHANCERY DIVISION      CIRCUIT  CLERK
                                                                         COOK COUNTY, IL
                                                                         2019CH12856
             ELLIOTT OSBORNE, individually, and on )
             behalf of all others similarly situated. )                                     7309680
                                                            )
                                   Plaintiff,               )   Case No. 2019-CH-12856
                    v.                                      )
                                                            )
             WEWORK COMPANIES INC., et ai.                  )   Honorable Judge David B. Atkins
                                                           )
                                   Defendants.              )


                                                NOTICE OF MOTION
                                                      12/16/19         10:00
                   PLEASE TAKE NOTICE that on                     at              or as soon thereafter as
            counsel may be heard, I shall appear before the Honorable Judge David B. Atkins, or any judge
            sitting in his stead, in the courtroom usually occupied by him at 50 W. Washington St., Room
            2102, and present PLAINTIFF’S MOTION FOR SUBSTITUTION OF JUDGE AS OF
            RIGHT.



                                                      Respectfully Submitted,

                                                       /s/Haley R. Jenkins__________
                                                      Ryan F. Stephan
                                                      James B. Zouras
                                                      Haley R. Jenkins
                                                      Stephan Zouras, LLP
                                                       100 N. Riverside Plaza, Suite 2150
                                                      Chicago, IL 60606
                                                      312-233-1550
                                                      312-233-1560/
                                                      Firm ID: 43734
                                                      rstephan@stephanzouras. com
                                                      j zouras@stephanzouras. com
                                                      hjenkins@stephanzouras.com

                                                      ATTORNEY FOR PLAINTIFF AND THE
                                                      PUTATIVE CLASS
                                 CERTIFICATE OF SERVICE


       I, the attorney, hereby certify that on November 11, 2019,1 filed the attached with the

Clerk of the Court using the electronic filing system, which will send such filing to all attorneys

of record.


                                                      /s/ Haley R. Jenkins




                                                 2
Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled
.ocation: No hearing scheduled                                                                FILED
                                                                                              11/12/2019 12:00 AM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                         CIRCUIT CLERK
                               COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                              COOK COUNTY, IL
                                                                                              2019CH12856
            ELLIOTT OSBORNE, individually, and on              )
            behalf of all others similarly situated,           )                              7308442

                                                               )
                                  Plaintiff,                   )
                                                               )     Case No. 2019chl2856
                   v.                                          )
                                                               )
            WEWORK COMPANIES INC., WEWORK        )
            CONSTRUCTION LLC, WW 210 N GREEN )
            LLC d/b/a WEWORK, 332 S MICHIGAN       )
            TENANT LLC d/b/a WEWORK GRANT          )
            PARK, WW 111 WEST ILLINOIS LLC d/b/a )
            WEWORK RIVER NORTH, 20 W KINZIE        )
            TENANT LLC d/b/a WEWORK4,100 S STATE)
            STREET TENANT LLC d/b/a WEWORKS, 125 )
            S CLARK STREET TENANT LLC d/b/a        )
            WEWORK6,222 S RIVERSIDE PLAZA          )
            TENANT LLC d/b/a WEWORK8,330 NORTH )
            WABASH TENANT LLC d/b/a WEWORK9, )
            515 N STATE STREET TENANT LLC d/b/a    )
            WEWORK10,1 SOUTH DEARBORN STREET)
            TENANT LLC d/b/a WEWORK11, 625 WEST )
            ADAMS STREET TENANT LLC,               )
                                                               )
                                  Defendants.                  )




                                                NOTICE OF MOTION

                   PLEASE TAKE NOTICE that on November 26. 2019 at 10:00 am or as soon thereafter
            as counsel may be heard, I shall appear before the Honorable David B Atkins, or any judge
            sitting in his stead, in the courtroom usually occupied by him at 50 W. Washington St., Chicago,
            Illinois, Room 2102, and present PLAINTIFF’S MOTION FOR CLASS CERTIFICATION.

                                                               Respectfully submitted.
    /s/ Haley R. Jenkins
     Ryan F. Stephan
     James B. Zouras
     Attorneys for Plaintiff
     STEPHAN ZOURAS, LLP
     100 N. Riverside Plaza, Suite 2150
     Chicago, IL 60606
    Telephone: 312-233-1550
    rstephan@stephanzouras.com
    jzouras@stephanzouras.com
    hj enkins@stephanzouras .com
    Firm ID: 43734




2
                                CERTIFICATE OF SERVICE

        I, the attorney, hereby certify that on November 11, 2019,1 filed the attached with the

Clerk of the Court using the electronic filing system which will send such filing to all attorneys

of record.



                                                                   /s/ Haley R. Jenkins




                                               3
